 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
Exhibit 10.1


LOAN AND SECURITY AGREEMENT
 
by and among
 
America First Tax Exempt Investors, L.P.,
 
a publicly traded Delaware limited partnership,
 
as Borrower,
 
Bank of America, N.A.,
 
a national banking association,
 
as Lender,
 
and
 
Deutsche Bank Trust Company Americas,
 
a New York banking corporation,
 
as Collateral Agent
 


 



ATAX Loan Agreement.doc - RE Form - Loan Agreement
 


 
 

--------------------------------------------------------------------------------

 



Table of Contents




Article I
General Information.
2
Section 1.1
Conditions to Closing.
2
Section 1.2
Schedules.
2
Section 1.3
Defined Terms.
2
     
Article II
Terms of the Loan.
3
Section 2.1
The Loan.
3
Section 2.2
Initial Advance.
3
Section 2.3
Liability of Lender.
3
     
Article III
Security Interests; Collateral Agent
3
Section 3.1
Appointment of Collateral Agent.
3
Section 3.2
Pledge and Grant of Security Interest in Bond Collateral.
3
Section 3.3
Delivery and Protection of teh Bond Collateral.
4
Section 3.4
Representations and Warranties of the Collateral Agent.
5
Section 3.5
Collateral Agent’s Standard of Care, Liabilities and Indemnity.
5
Section 3.6
Termination; Successor Collateral Agent.
6
Section 3.7
Duties of the Collateral Agent.
7
Section 3.8
The Collateral Agent in Other Capacities.
7
Section 3.9
Cash Collateral.
7
Section 3.10
Partial Releases.
8
     
Article IV
Representations and Warranties.
9
Section 4.1
Organization, Power and Authority of Borrower; Loan Documents.
9
Section 4.2
Ownership of Collateral.
9
Section 4.3
Other Documents; Laws.
9
Section 4.4
Security Interest/Priority/Recordation.
9
Section 4.5
Principal and Interest Payments.
10
Section 4.6
Taxes.
10
Section 4.7
Legal Actions.
10
Section 4.8
Nature of Loan.
10
Section 4.9
Trade Names.
10
Section 4.10
Financial Statements.
10
Section 4.11
No Material Adverse Change.
10
Section 4.12
ERISA and Prohibited Transactions.
11
Section 4.13
Compliance with Laws.
11
Section 4.14
Project Loans.
11
Section 4.15
No Defaults.
11
     
Article V
Affirmative Covenants and Agreements.
11
Section 5.1
Compliance with Laws; Use of Proceeds.
11
Section 5.2
Inspections; Cooperation.
11
Section 5.3
Defense of Title.
12
Section 5.4
Bond Documents; Amendments.
12
Section 5.5
Compliance with Securities Laws.
12
Section 5.6
Insurance.
12
Section 5.7
Books and Records; Financial Statements.
14
Section 5.8
Estoppel Certificates.
15
Section 5.9
Taxes; Collateral Notices.
15
Section 5.10
Lender’s Rights to Pay and Perform.
15
Section 5.11
Reimbursement; Interest.
15
Section 5.12
Notification by Borrower.
15
Section 5.13
Indemnification by Borrower.
15
Section 5.14
Fees and Expenses.
16
Section 5.15
Appraisals.
16
Section 5.16
Representations and Warranties.
16
Section 5.17
Deposit Accounts; Principal Depository.
16
Section 5.18
Financial Covenants.
16
     
Article VI
Negative Covenants.
17
Section 6.1
Liens; Collateral.
17
Section 6.2
Change of Ownership.
17
Section 6.3
Liquidation; Merger.
18
Section 6.4
Additional Debt.
18
     
Article VII
Events of Default.
18
Section 7.1
Payment Default.
18
Section 7.2
Default Under Other Loan Documents.
18
Section 7.3
Accuracy of Information; Representations and Warranties.
18
Section 7.4
Deposits.
18
Section 7.5
Other Obligations.
19
Section 7.6
Bankruptcy.
19
Section 7.7
Bankruptcy of Project Owner.
19
Section 7.8
Appointment of Receiver, Trustee, Liquidator.
19
Section 7.9
Inability to Pay Debts.
19
Section 7.10
Judgment.
19
Section 7.11
Dissolution; Change in Business Status.
20
Section 7.12
Default Under Other Indebtedness.
20
Section 7.13
Material Adverse Change.
20
Section 7.14
Default With Respect to Bonds, Projects.
20
Section 7.15
Challenge to Agreements.
20
     
Article VIII
Remedies on Default.
21
Section 8.1
Remedies on Default.
21
Section 8.2
Specific Bond Collateral Remedies.
21
Section 8.3
Sale of Bond Collateral.
22
Section 8.4
Retention of Bond Collateral.
23
Section 8.5
Deficiency.
23
Section 8.6
Power of Attorney.
24
Section 8.7
No Release or Waiver; Remedies Cumulative and Concurrent.
25
     
Article IX
Micellaneous.
25
Section 9.1
Environmental Indemnity; Defense of Claims.
25
Section 9.2
Further Assurances; Authorization to File Documents.
26
Section 9.3
No Warranty by Lender.
26
Section 9.4
Standard of Conduct of Lender
27
Section 9.5
No Partnership.
27
Section 9.6
Severability.
27
Section 9.7
Notices.
27
Section 9.8
Permitted Successors and Assigns; Disclosure of Information.
28
Section 9.9
Modification; Waiver.
29
Section 9.10
Third Parties; Benefit.
29
Section 9.11
Rules of Construction.
29
Section 9.12
Counterparts.
30
Section 9.13
Publicity.
30
Section 9.14
Governing Law.
30
Section 9.15
Time of Essence.
30
Section 9.16
Electronic Transmission of Data.
30
Section 9.17
Consent to Share Information.
30
Section 9.18
Dispute Resolution.
31
Section 9.19
Forum.
33
Section 9.20
WAIVER OF JURY TRIAL.
33
Section 9.21
USA Patriot Act Notice.
33
Section 9.22
Entire Agreement.
34



 
 

--------------------------------------------------------------------------------

 




 
Schedules to Loan and Security Agreement
Schedule 1
Definitions
 
Schedule 2
Bond Portfolio
 
Schedule 3
Projects and Project Owners
 
Schedule 4
Borrower’s Payment Account
 
Schedule 5
Bond Trustees
 
Schedule 6
Bond Payments
 




 
 

--------------------------------------------------------------------------------

 

Loan and Security Agreement
 
This Loan and Security Agreement (this “Agreement”) is made as of the 18th day
of June, 2009, by and among America First Tax Exempt Investors, L.P., a publicly
traded Delaware limited partnership (“Borrower”), Bank of America, N.A., a
national banking association (together with its successors and assigns, the
“Lender”) and Deutsche Bank Trust Company Americas, a New York banking
corporation (together with its successors and assigns, the “Collateral Agent”).
 
Recitals
 
Borrower has applied to Lender for a term loan (the “Loan”) in the maximum
principal amount of Fifty Million and No/100 Dollars ($50,000,000) for the
purpose of refinancing existing obligations with respect to (a) a certain letter
of credit facility (the “Letter of Credit Facility”), pursuant to which the
Lender previously issued certain letters of credit in the aggregate stated
amount of Eighty-one Million Seven Hundred Thirty Thousand One Hundred Three and
00/100 Dollars ($81,730,103) for the account of the Borrower, and (b) a certain
tender option bond liquidity facility pursuant to which Lender has made
available to Borrower Seventy-Six Million Seven Hundred Forty-Five Thousand Two
Hundred Thirty-Seven and No/100 Dollars ($76,745,237) in liquidity support (the
“TOB Liquidity Facility” and together with the Letter of Credit Facility, the
“TOB Facility”).  The Borrower owns legal title to the 13 issues of tax-exempt
bonds or participation interests in bonds described on Schedule 2 attached
hereto and incorporated herein (each a “Bond” and collectively, the “Bonds” or,
together with the related unenhanced custody receipts in certain of the Bonds,
the “Bond Portfolio”).  Each issue of the Bonds was issued by the applicable
Bond Issuer for the purpose of providing tax-exempt financing (the “Project
Loans”) for each specific low-income housing and educational project as are
further described on Schedule 3 attached hereto and incorporated herein (each a
“Project” and collectively, the “Projects”).  The owners of the fee simple
interest in each Project are also set forth on Schedule 3 (each a “Project
Owner” and collectively, the “Project Owners”).  The Project Owners are the
borrowers under the Project Loans.  The unenhanced custody receipts previously
included as part of the Bond Portfolio are being cancelled and discharged on the
date hereof and shall not be part of the Bond Portfolio following such
cancellation and discharge.
 
As further set forth in that certain Shortfall, Fee and Collateral Agreement
dated as of June 26, 2008 (the “Existing Collateral Agreement”), by and among
the Borrower, as “Obligor” thereunder; the Lender, in its respective capacities
as “Bridge Loan Lender”, “LOC Provider” and “TOB Liquidity Provider” thereunder;
Banc of America Securities LLC, in its capacity as “TOB Placement and
Remarketing Agent” thereunder; and the Collateral Agent, in its capacity as
“Custodian” and “Collateral Agent” thereunder, the Borrower’s reimbursement
obligations with respect to the Letter of Credit Facility and its obligations
under the TOB Liquidity Facility are currently secured by, among other things,
the Bond Portfolio.
 
Pursuant to the Existing Collateral Agreement, the Bond Portfolio is currently
held by the Collateral Agent as collateral agent and custodian under the TOB
Facility.  As further set forth herein, the Borrower’s interests with respect to
the Bonds, the Bond Portfolio, the Projects and related collateral will continue
to be pledged to the Lender as collateral for the Borrower’s obligations under
this Agreement and the Loan.  Also as further set forth herein, Borrower and
Lender desire to have the Collateral Agent continue to serve as collateral agent
and custodian with respect to the Bonds, and in such capacity, the Collateral
Agent will continue to hold the Bonds as collateral agent and custodian for the
Lender.  This Agreement amends and restates the Existing Collateral Agreement
with respect to the indebtedness and obligations secured by the Bond Portfolio.
 
Lender has agreed to make the Loan on the terms and conditions set forth in this
Agreement and in the other documents evidencing and securing the loan.
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 1

--------------------------------------------------------------------------------

 

Now, therefore, in consideration of the premises, and in further consideration
of the mutual covenants and agreements herein set forth and of the sum of Ten
Dollars ($10.00) paid by each party to the other, receipt of which is hereby
acknowledged, the parties covenant and agree as follows:
 
 
Agreements
 
ARTICLE I
 
GENERAL INFORMATION.
 
Section 1.1                                Conditions to Closing.
 
The conditions precedent to closing the Loan are set forth in the Closing
Checklist.  The conditions precedent to closing include, but are not limited to,
the following:
 
(a)           Evidence that the Borrower has effected the purchase of all eleven
(11) series of the variable certificates (the “TOB Variable Certificates”) in
accordance with the four (4) Series Trust Agreements dated as of July 3, 2008,
between the Lender, as trustor, and the Collateral Agent, as trustee (the “TOB
Trust Agreements”) and in accordance with the requirements of the Existing
Collateral Agreement and the other instruments, agreements and documents
evidencing or executed in connection with the TOB Trust Agreements and the
Existing Collateral Agreement (collectively, the “TOB Documents”).
 
(b)           The termination and cancellation of the TOB Liquidity Facility,
the Letter of Credit Facility and the TOB Documents on terms satisfactory to the
Lender, including, without limitation, the cancellation and return of all
original letters of credit issued pursuant to the Letter of Credit Facility.
 
(c)           The receipt by Lender of a payoff statement with respect to the
purchase of the TOB Variable Certificates by the Borrower and, if applicable,
the termination of Liens, if any, that are not continuing under this Agreement.
 
(d)           The receipt by Lender of a favorable opinion of counsel to the
Borrower, addressed to the Lender, in form and substance satisfactory to the
Lender and its counsel concerning such matters as the Lender and its counsel may
reasonably require.
 
(e)           Payment by Borrower, in immediately available funds, of all fees,
deposits and other amounts required to be paid to the Lender pursuant to the
Commitment Letter and this Agreement.
 
Section 1.2                                Schedules.
 
The Schedules attached to this Agreement are incorporated herein and made a part
hereof.
 
Section 1.3                                Defined Terms.
 
Capitalized terms in this Agreement shall have the meanings ascribed to such
terms in the Preamble and Recitals hereto and in Schedule 1.
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 2

--------------------------------------------------------------------------------

 



 
ARTICLE II
 
TERMS OF THE LOAN.
 
Section 2.1                                The Loan.
 
Borrower agrees to borrow the Loan from Lender, and Lender agrees to lend the
Loan to Borrower, subject to the terms and conditions herein set forth, in an
amount not to exceed the Loan Amount.  Interest shall accrue and be payable in
arrears on sums advanced hereunder for the period of time outstanding as further
provided in the Note.  Principal payments shall be due at the times and in the
amounts set forth in the Note.  The Loan is not a revolving loan; amounts repaid
may not be re-borrowed.  The Loan is full recourse to the Borrower.
 
Section 2.2                                Initial Advance.
 
At closing, Lender shall advance the full amount of the Loan proceeds to or for
the account of the Borrower as further specified in the closing memorandum or
flow of funds agreed upon between Borrower and Lender.
 
Section 2.3                                Liability of Lender.
 
Lender shall in no event be responsible or liable to any Person other than
Borrower for the disbursement of or failure to disburse the Loan proceeds or any
part thereof and no Person other than Borrower shall have any right or claim
against Lender under this Agreement or the other Loan Documents.
 
ARTICLE III
 
SECURITY INTERESTS; COLLATERAL AGENT
 
Section 3.1                                Appointment of Collateral Agent.
 
The Lender and the Borrower agree that the Collateral Agent will continue to
serve as collateral agent and custodian for the Lender and in furtherance
thereof, the Borrower and Lender hereby appoint the Collateral Agent, and the
Collateral Agent hereby agrees to act, as Collateral Agent hereunder.  The
Collateral Agent assumes no obligation to review the sufficiency of the
Collateral, or to recommend the purchase, retention or sale of any
Collateral.  The Borrower hereby agrees to pay to the Collateral Agent the
Collateral Agent Fees, without notice or demand, in immediately available funds
in advance on the date hereof and on the date of each anniversary of the date
hereof until the termination of this Agreement in accordance with its terms and
the terms of the Collateral Agent Fee Proposal.  The Collateral Agent Fee shall
be fully earned when due and nonrefundable when paid.
 
Section 3.2                                Pledge and Grant of Security Interest
in Bond Collateral.
 
In order to secure the prompt and complete payment by the Borrower when due of
all Obligations, the Borrower hereby grants to the Collateral Agent, for the
benefit of the Lender, a first priority perfected, secured lien on, and assigns
to the Collateral Agent, for the benefit of the Lender, all right, title and
interest of the Borrower in and to all Bond Collateral and all proceeds
thereof.  Notwithstanding the foregoing, the parties acknowledge and agree that
the Lender shall hold all Cash Collateral as further set forth in Section 3.9
below.
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 3

--------------------------------------------------------------------------------

 

Section 3.3                                Delivery and Protection of the Bond
Collateral.
 
The Borrower, the Lender and the Collateral Agent hereby agree that:
 
(a)           The Borrower has previously delivered to the Collateral Agent each
of the Bonds, together with all certificates and instruments representing the
Bonds and all Bond Documents and has executed and delivered to Collateral Agent
and Lender all documentation necessary to transfer the ownership of each Bond
from the Borrower to the Collateral Agent as registered owner, with instructions
to each Bond Trustee to provide for registration of each such Bond in the name
of the Collateral Agent.  If, while this Agreement is in effect, the Borrower
shall receive any certificate or debt instrument (including, without limitation,
any certificate representing an interest payment), option or rights, whether as
an addition to, in substitution of or in exchange for any Bond Collateral, the
Borrower shall accept and hold the same in trust for the Collateral Agent, for
the benefit of the Lender, and shall immediately deliver the same to the
Collateral Agent in the exact form received, together with a bond pledge
certificate or other appropriate assignment, duly executed in blank with
guarantee of signature acceptable to the respective Bond Trustee, to be held by
the Collateral Agent, subject to the terms of this Agreement, as additional Bond
Collateral.
 
(b)           In conjunction with the pledge in Section 3.2 above and the
delivery of the Bond Collateral as set forth in subsection (a) above, the
Borrower will direct each Bond Trustee to (i) register on its books the lien of
the Collateral Agent with respect to the Bonds, (ii) send to the Collateral
Agent and the Lender copies of all distribution reports and other reports (if
any) sent to holders of the Bonds, and (iii) make all payments or distributions
in respect of the Bonds directly to the Collateral Agent.  Each month, the
Lender will transmit to the Collateral Agent and the Borrower an invoice setting
forth the debt service payment or payments then due under the Note (each a “Note
Payment Amount”).  Borrower shall pay the Note Payment Amount as and when due in
accordance with the terms of this Agreement and the Note.  Prior to an Event of
Default, the Collateral Agent shall reimburse Borrower, at the account specified
on Schedule 4 hereto, from the proceeds of any payment or distribution received
by the Collateral Agent from any Bond Trustee in respect of the Bonds, upon
receipt thereof by the Collateral Agent, in an amount equal to the Note Payment
Amount; provided, however, that Borrower shall not be entitled to receive any
disbursements of Bond proceeds if any payment then due with respect to the Loan
has not been paid.  Prior to an Event of Default and after reimbursing Borrower
for any applicable Note Payment Amount, any amounts received by the Collateral
Agent from any Bond Trustee in respect of the Bonds in excess of the Note
Payment Amount shall be remitted by the Collateral Agent to the Borrower at the
account specified on Schedule 4 hereto.  The Borrower, Lender and Collateral
Agent acknowledge and agree that the Collateral Agent shall be entitled to net
out any Collateral Agent Fees then due to the Collateral Agent prior to
remitting any Bond proceeds to the Borrower under the provisions of this
subsection (b).  At any time after the occurrence of an Event of Default, the
Borrower shall have no right to receive any further reimbursements, payments or
distributions on the Bonds, and all such payments or distributions on the Bonds
shall (A) constitute “Bond Collateral,” (B) be subject to the lien of the
Collateral Agent hereunder, and (C) be retained by the Collateral Agent on
behalf of the Lender in satisfaction of any outstanding Obligations.  At any
time after the occurrence of an Event of Default, the Collateral Agent shall
present for payment any Bonds or other Bond Collateral that must be presented
for payment to the applicable Bond Trustees or Bond Issuer thereof, or its
agent, as applicable, and apply such proceeds pursuant to Article IX hereof.
 
(c)           The Borrower will from time to time do whatever the Lender or
Collateral Agent may require by way of obtaining, executing, delivering, and/or
filing notices of assignment, financing statements, continuation statements,
instruments of further assurance and other instruments, and amendments and
renewals thereof, and the Borrower will take any and all steps and observe such
formalities as the Lender or Collateral Agent may require, in order to create
and maintain a valid Lien
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 4

--------------------------------------------------------------------------------

 



 
 upon, pledge of, or paramount security interest in, the Bond Collateral,
subject to the Permitted Liens and to enable Lender and/or Collateral Agent to
enforce any rights with respect to the Bond Collateral.  The Borrower will
preserve and defend title to the Bond Collateral and the rights of the
Collateral Agent and the Lender in such Bond Collateral against the claims of
all persons and parties.  Without implying any limitation on the foregoing, with
respect to the Bond Collateral that may be perfected by control, the Borrower
shall take such steps as the Lender or Collateral Agent may require in order
that Lender or Collateral Agent, as applicable, may have such control.  In
furtherance of the foregoing, the Borrower and Collateral Agent hereby
acknowledge and agree that the Bond Collateral shall be subject to the control
and direction of Lender.  By their signatures to this Agreement, Borrower hereby
authorizes and directs the Collateral Agent, and the Collateral Agent agrees, to
comply with the instructions of Lender directing disposition of the Bond
Collateral without further consent of Borrower.  Borrower authorizes and directs
the Collateral Agent, and the Collateral Agent agrees, that the Collateral Agent
shall not honor Borrower’s instructions with respect to a release of the Bond
Collateral from the lien of this Agreement, without Lender’s prior written
consent.  To the extent permitted by applicable Laws, the Lender or Collateral
Agent may file, without the Borrower’s signature, one or more financing
statements or other notices disclosing the Lender’s liens and other security
interests.  The Borrower hereby ratifies and confirms the Lender’s and
Collateral Agent’s authority to file and the validity of any and all financing
statements and notices filed by the Lender or Collateral Agent prior to the date
of this Agreement.
 
Section 3.4                                Representations and Warranties of the
Collateral Agent.
 
The Collateral Agent represents and warrants to the Lender and the Borrower that
on the date hereof that:
 
(a)           Its execution, delivery and performance of this Agreement are
within its powers, have been and remain duly authorized by all necessary action,
corporate or otherwise, and do not conflict with any provision of any law,
regulation, rule, decree, order, judgment or contractual restriction binding or
affecting it or its property or assets or any provision of its formative
documents; and
 
(b)           This Agreement has been duly executed and delivered and this
Agreement constitutes its valid and legally binding obligation enforceable
against it in accordance with its terms.
 
(c)           As of the date of this Agreement, all of the Bonds (other than
those relating to Woodlynn Village, Ashley Square and Bent Tree (as further
identified on Schedule 2 attached hereto)) are duly registered to SAILORLAUNCH &
CO. which is the nominee name for State Street Bank, which is the Collateral
Agent’s custodian bank.  The Bonds relating to Woodlynn Village, Ashley Square
and Bent Tree are in the process of being re-registered to SAILORLAUNCH & CO.,
and the Collateral Agent shall work diligently to complete such re-registration
on or before August 1, 2009.  
 
Section 3.5                                Collateral Agent’s Standard of Care,
Liabilities and Indemnity.
 
(a)           The Collateral Agent shall exercise reasonable care in its custody
and preservation of the Bond Collateral and shall be deemed to have exercised
reasonable care if it exercises at least the same degree of care as it would
exercise with respect to a like transaction in which it alone is interested.
 
(b)           The Collateral Agent shall not be liable to the Borrower or the
Lender for any action taken or omitted by it hereunder at the direction of the
Lender.  The Collateral Agent shall be liable only for its gross negligence, bad
faith or willful misconduct.
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 5

--------------------------------------------------------------------------------

 

(c)           The Borrower hereby agrees to indemnify the Collateral Agent and
hold it harmless against any and all claims, losses, liabilities, damages or
expenses, including reasonable counsel fees, howsoever arising, from or in
connection with this Agreement or the performance of its duties hereunder;
provided, that nothing contained herein shall require that the Collateral Agent
be indemnified by the Borrower for any such claims, losses, liabilities, damages
or expenses arising from the Collateral Agent’s gross negligence, bad faith or
willful misconduct or arising from the Lender’s gross negligence, bad faith or
willful misconduct.
 
(d)           The Lender hereby agrees to indemnify the Collateral Agent and
hold it harmless against any and all claims, losses, liabilities, damages or
expenses, including reasonable counsel fees, howsoever arising, from or in
connection with this Agreement or the performance of its duties hereunder;
provided, that such claims, losses, liabilities, damages or expenses result from
Lender’s gross negligence, bad faith or willful misconduct.
 
Section 3.6                                Termination; Successor Collateral
Agent.
 
(a)           If at any time the Collateral Agent become incapable of acting or
is adjudged a bankrupt or insolvent, or a receiver of the Collateral Agent or of
its property is appointed, or any public officer takes charge or control of the
Collateral Agent or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then the Lender will automatically
succeed to the rights and interests of the Collateral Agent hereunder and will
hold the Bonds and all related Bond Collateral directly, and the Borrower and
Collateral Agent shall cooperate with Lender to have the Bond Collateral
re-registered in the name of the Lender.  In furtherance of the foregoing, the
Borrower and Collateral Agent shall execute and deliver to Lender all
documentation and shall take such action necessary to transfer the ownership of
each Bond from the Collateral Agent to Lender as registered owner, with
instructions to each Bond Trustee to provide for registration of each such Bond
in the name of the Lender.  If and when the provisions of this Section 3.6(a)
take effect, the Borrower will then immediately direct each Bond Trustee to (i)
register on its books the lien of the Lender with respect to the Bonds, (ii)
send to the Lender copies of all distribution reports and other reports (if any)
sent to holders of the Bonds, and (iii) make all payments or distributions in
respect of the Bonds directly to the Lender.  If for any reason Lender shall
elect, in its sole and absolute discretion, not to succeed to the rights and
interests of the Collateral Agent as provided herein, then the Lender or the
Borrower may petition any court of competent jurisdiction for the removal of the
Collateral Agent and the appointment of a successor Collateral Agent in
accordance with the other provisions of this Section 3.6.
 
(b)           If at any time the Collateral Agent notifies the Lender and the
Borrower that the Collateral Agent elects to resign as Collateral Agent, then
the Lender will automatically succeed to the rights and interests of the
Collateral Agent and will hold the Bonds and all related Bond Collateral
directly, and the Borrower and Collateral Agent will cooperate with Lender to
transfer the Bonds and Bond Collateral as provided in Section 3.6(a) above.  If
for any reason Lender shall elect, in its sole and absolute discretion, not to
succeed to the rights and interests of the Collateral Agent as provided herein,
the Lender shall, within 45 days after the delivery of the notice of resignation
(and also within 45 days of a notice or removal pursuant to Section 3.6(a) above
unless Lender has succeeded to the rights and interests of the Collateral Agent
thereunder), appoint a successor Collateral Agent, which successor shall be a
commercial bank or trust company having its principal office in the United
States of America and having a combined capital and surplus of at least
$50,000,000 or whose obligations hereunder are guaranteed by a Person whose
capital and surplus or net worth is at least that amount.  If no successor
Collateral Agent has been so appointed within such 45-day period, the Collateral
Agent may petition any court of competent jurisdiction for the appointment of a
successor Collateral Agent.
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 6

--------------------------------------------------------------------------------

 

(c)           Notwithstanding the foregoing, no resignation or removal of the
Collateral Agent (excepting removal due to Collateral Agent’s insolvency or
bankruptcy) in accordance with the provisions hereof shall become effective
until a successor Collateral Agent (including Lender) has accepted its
appointment hereunder.
 
(d)           Any corporation into which the Collateral Agent may be merged or
converted or with which it may be consolidated or any corporation acquiring or
otherwise succeeding to all or substantially all the business of the department
or group that administers this Agreement shall be the successor of the
Collateral Agent hereunder without the execution or filing of any document or
any further act on the part of any of the parties hereto; provided, that such
corporation shall otherwise satisfy the requirements of Section 3.6(b) above.
 
Section 3.7                                Duties of the Collateral Agent.
 
It is understood and agreed that the Collateral Agent’s duties are solely those
set forth herein and that the Collateral Agent shall have no duty to take any
other action unless specifically agreed to by the Collateral Agent in
writing.  Without limiting the generality of the foregoing, the Collateral Agent
shall not be required to institute, appear in or defend any suit with respect to
any Bond Collateral (other than a suit relating to the failure of the Collateral
Agent to perform its obligations hereunder), unless requested by the Lender in
writing and indemnified to its satisfaction.
 
Section 3.8                                The Collateral Agent in Other
Capacities.
 
The Collateral Agent or any of its subsidiaries or affiliates, acting as
principal, may act as agent for, provide banking and other services to and
generally engage in any kind of business with issuers of securities and money
market instruments purchases for the Lender or the Borrower to the same extent
as if the Collateral Agent were not Collateral Agent hereunder.
 
Section 3.9                                Cash Collateral.
 
(a)           In addition to collateral described elsewhere in this Article III,
at or prior to closing, and as an express condition precedent to Lender’s
agreement to make the Loan, Borrower shall have deposited with the Lender the
Initial Cash Collateral.  The Initial Cash Collateral, and any additional cash
collateral deposited by Borrower pursuant to the terms of this Agreement (the
Initial Cash Collateral and all such additional cash collateral and interest
earned thereon, collectively, the “Cash Collateral”), shall be held by Lender in
a restricted interest-bearing account (the “Cash Collateral Account”), with all
accrued interest to become part of Borrower’s deposit.  Provided that no Event
of Default has occurred, such accrued interest shall be disbursed to Borrower
upon Borrower’s request from time to time.  Borrower agrees that it shall
include all interest and earnings on any such deposit as its income (and, if
Borrower is a partnership or other pass-through entity, the income of its
partners, members or beneficiaries, as the case may be), and shall be the owner
of all funds on deposit in the Cash Collateral Account for federal and
applicable state and local tax purposes.  Lender shall have the exclusive right
to manage and control all funds in the Cash Collateral Account, but Lender shall
have no fiduciary duty with respect to such funds.  Any account fees and charges
may be deducted from the balance, if any, in the Cash Collateral
Account.  Borrower grants to Lender a security interest in the Cash Collateral
Account, the Cash Collateral and all such deposited funds hereafter deposited to
such deposit account, and any proceeds thereof, as security for the
Obligations.  Such security interest shall be governed by the Uniform Commercial
Code of the State, and Lender shall have available to it all of the rights and
remedies available to a secured party thereunder.  The Cash Collateral Account
may be established and held in such name or names as Lender shall deem
appropriate, including in the name of Lender.  Borrower hereby constitutes and
appoints Lender and any officer or agent of Lender its true and lawful
attorneys-in-fact
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 7

--------------------------------------------------------------------------------

 

with full power of substitution to open the Cash Collateral Account and to do
any and every act that Borrower might do on its own behalf to fulfill the terms
of this Section 3.9.  To the extent permitted by Law, Borrower hereby ratifies
all that said attorneys shall lawfully do or cause to be done by virtue
hereof.  It is understood and agreed that this power of attorney, which shall be
deemed to be a power coupled with an interest, cannot be revoked.
 
(b)           Lender agrees that after the date hereof the Cash Collateral may
be transferred to a different account with the Lender other than the Cash
Collateral Account described in Section 3.9(a) above, as requested by Borrower,
so long as the substitute account and the funds therein remain subject to the
Lender’s control and the Lender has a perfected first-lien security interest in
such substitute account and the funds therein.  Without limiting the generality
of the foregoing, any such substitute account shall be considered to be the Cash
Collateral Account for purposes of Section 3.10 below.
 
(c)           Upon Borrower’s request from time to time after the date hereof,
provided that no Event of Default has occurred and that a 75% loan-to-value
ratio is then satisfied, the Lender will release the Initial Cash Collateral to
Borrower at such time as (a) all of the Projects have achieved stabilization
(defined as ninety percent (90%) occupancy for three (3) consecutive months) and
(b) the operations of each of the Projects collectively support a Debt Service
Coverage Ratio of 1.1 to 1.0, tested in accordance with Section 5.18(c) below,
all as determined by the Lender is in its sole and absolute discretion.
 
Section 3.10                                Partial Releases.
 
Provided that no Event of Default has occurred, Borrower may request in writing
from time to time that Bonds be released from the Bond Portfolio (each a
“Released Bond”).  Upon receipt of Borrower’s request for a release and prior to
the release being effectuated, Lender will test the Debt Service Coverage Ratio,
in accordance with Section 5.18(c) below, to determine whether the Bond
Portfolio (exclusive of any Released Bond that is the subject of Borrower’s
release request) then satisfies a Debt Service Coverage Ratio of not less than
1.1 to 1.0.  If required by Lender, Borrower shall provide Lender with current
financial statements to be used in calculating the Debt Service Coverage
Ratio.  If the remaining Bond Portfolio, exclusive of any Released Bond that is
the subject of Borrower’s release request, then satisfies the required Debt
Service Coverage Ratio, as determined by Lender in its sole discretion, Lender
will grant the Borrower’s request for a release subject to Lender’s receipt of
the Bond Release Price (as hereinafter defined).  If the remaining Bond
Portfolio, exclusive of any Released Bond that is the subject of Borrower’s
release request, does not then satisfy the required Debt Service Coverage Ratio,
as determined by Lender in its sole discretion, Lender shall have no obligation
to grant Borrower’s request for a release unless and until Borrower deposits
cash collateral with the Lender (to be held in the Cash Collateral Account) in
an amount sufficient to cause the Bond Portfolio to meet the Debt Service
Coverage Ratio, as determined by Lender in its sole discretion.  If Borrower
deposits cash collateral as required, then Lender will grant the Borrower’s
request for a release subject to Lender’s receipt of the Bond Release
Price.  With respect to Bonds other than those relating to Iona Lakes, Ashley
Square and Bent Tree (as further identified on Schedule 2 attached hereto), the
“Bond Release Price” shall mean a principal amount equal to the greater of (i)
the collateral value of the Released Bonds determined as of the time that
Borrower requested the release and (ii) the collateral value of the Released
Bonds determined as of the time the release is to be effective.  With respect to
Bonds relating to Iona Lakes, Ashley Square and Bent Tree, the “Bond Release
Price” shall mean a principal amount equal to the greater of (i) seventy percent
(70%) of the collateral value of the Released Bonds determined as of the time
that Borrower requested the release and (ii) seventy percent (70%) of the
collateral value of the Released Bonds determined as of the time the release is
to be effective.  The collateral value of the Released Bonds will be determined
by Lender, in its reasonable discretion, in the manner described in Section
5.18(d) with respect to Lender’s calculation of the Loan-to-Value Ratio.  Upon
receipt of any Bond Release Price, Lender will apply such funds to reduce the
outstanding principal balance
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 8

--------------------------------------------------------------------------------

 

of the Loan.  In no event shall Lender have any obligation to release any Bonds
from the pledged Bond Portfolio if a Default or Event of Default has occurred.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES.
 
Borrower makes the following representations and warranties to Lender as of the
date hereof and as of the date of each advance hereunder:
 
Section 4.1                                Organization, Power and Authority of
Borrower; Loan Documents.
 
Borrower (a) is a limited partnership duly organized, existing and in good
standing under the laws of the state in which it is organized and is duly
qualified to do business and in good standing in any other state where the
nature of Borrower’s business or property requires it to be qualified to do
business, and (b) has the power, authority and legal right to own its property
and carry on the business now being conducted by it and to engage in the
transactions contemplated by the Loan Documents, including, without limitation,
the pledging of the Bond Portfolio to the Collateral Agent.  The Loan Documents
to which Borrower is a party have been duly executed and delivered by Borrower,
and the execution and delivery of, and the carrying out of the transactions
contemplated by, such Loan Documents, and the performance and observance of the
terms and conditions thereof, have been duly authorized by all necessary
organizational action by and on behalf of Borrower.  The Loan Documents to which
Borrower is a party constitute the valid and legally binding obligations of
Borrower and are fully enforceable against Borrower in accordance with their
respective terms, except to the extent that such enforceability may be limited
by applicable bankruptcy, insolvency and other laws generally affecting the
enforcement of creditors’ rights.
 
Section 4.2                                Ownership of Collateral.
 
To the best of Borrower’s knowledge, the Bonds have been validly authorized and
issued by their respective Bond Issuers.  The Borrower has purchased and fully
paid for the Bonds, has good and indefeasible title to the Collateral and will
at all times be the beneficial owner of all Collateral free and clear of any
Lien, security interest or rights of any other Person, other than Permitted
Liens.
 
Section 4.3                                Other Documents; Laws.
 
The execution and performance of the Loan Documents to which Borrower is a party
and the consummation of the transactions contemplated thereby will not conflict
with, result in any breach of, or constitute a default under, the organizational
documents of Borrower, or any contract, agreement, document or other instrument
to which Borrower is a party or by which Borrower or any of its properties may
be bound or affected, and such actions do not and will not violate or contravene
any Law to which Borrower is subject, including, without limitation, the terms
of each of the Bond indentures or the terms of the other Bond Documents, binding
on or affecting the Borrower, its property or the Collateral.
 
Section 4.4                                Security
Interest/Priority/Recordation.
 
This Agreement creates a valid security interest in favor of the Collateral
Agent, for the benefit of the Lender, in the Bond Collateral.  This Agreement
creates a valid security interest in favor of the Lender in all other
Collateral.  The taking possession by the Collateral Agent of the certificates
representing the Bonds and all other certificates and instruments constituting
Bond Collateral will perfect and establish the first priority of the Collateral
Agent’s security interest in the Bonds and, when properly perfected by filing or
otherwise, in all other Bond Collateral represented by such Bonds and
instruments securing the
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 9

--------------------------------------------------------------------------------

 

Obligations.  The name and address of each Bond Trustee with respect to each of
the Bonds are set forth on Schedule 5 attached hereto, and, to the best
knowledge of the Borrower, each such Bond Trustee keeps its books and records
relating to the Bond Collateral at such location.
 
Section 4.5                                Principal and Interest Payments.
 
The outstanding principal amount of each of the Bonds as of the date hereof is
set forth on Schedule 2 attached hereto.  Payments of interest on each of the
Bonds are remitted by the Bond Trustees to the Collateral Agent periodically on
the dates set forth on Schedule 6 attached hereto.  Sinking fund payments are
remitted by the Bond Trustees to the Collateral Agent with respect to each of
the Bonds on the dates and in the amounts set forth on Schedule 6 attached
hereto.
 
Section 4.6                                Taxes.
 
Borrower has filed all federal, state, county and municipal Tax returns required
to have been filed by Borrower and has paid all Taxes which have become due
pursuant to such returns or pursuant to any Tax assessments received by
Borrower.
 
Section 4.7                                Legal Actions.
 
There are no Claims or investigations by or before any court or Governmental
Authority, pending, or to the best of Borrower’s knowledge and belief,
threatened against or affecting Borrower, Borrower’s business or any of its
properties.  Borrower is not in default with respect to any order, writ,
injunction, decree or demand of any court or any Governmental Authority
affecting Borrower, any of the Bonds or any Project.
 
Section 4.8                                Nature of Loan.
 
Borrower is a business or commercial organization.  The Loan is being obtained
solely for business or investment purposes, and will not be used for personal,
family, household or agricultural purposes.
 
Section 4.9                                Trade Names.
 
Borrower conducts its business solely under the name set forth in the Preamble
to this Agreement and makes use of no trade names in connection therewith,
unless such trade names have been previously disclosed to Lender in writing.
 
Section 4.10                                Financial Statements.
 
The financial statements heretofore delivered by Borrower to Lender with respect
to Borrower, the General Partner, each Project and Project Owner are true and
correct in all respects, have been prepared in accordance with sound accounting
principles consistently applied, and fairly present the respective financial
conditions of the subjects thereof as of the respective dates thereof.
 
Section 4.11                                No Material Adverse Change.
 
No material adverse change has occurred in the financial conditions reflected in
the financial statements of Borrower, the General Partner, or to Borrower’s
actual knowledge, any Project or any Project Owner since the respective dates of
such statements, and no material additional liabilities have
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 10

--------------------------------------------------------------------------------

 

been incurred by Borrower since the dates of such statements other than the
borrowings contemplated herein or as approved in writing by Lender.
 
Section 4.12                                ERISA and Prohibited Transactions.
 
As of the date hereof and throughout the term of the Loan: (a) Borrower is not
and will not be (i) an “employee benefit plan,” as defined in Section 3(3) of
ERISA, (ii) a “governmental plan” within the meaning of Section 3(32) of ERISA,
or (iii) a “plan” within the meaning of Section 4975(e) of the Code; (b) the
assets of Borrower do not and will not constitute “plan assets” within the
meaning of the United States Department of Labor Regulations set forth in
Section 2510.3-101 of Title 29 of the Code of Federal Regulations; (c)
transactions by or with Borrower are not and will not be subject to state
statutes applicable to Borrower regulating investments of fiduciaries with
respect to governmental plans; and (d) Borrower will not engage in any
transaction that would cause any Obligation or any action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under this Agreement
or any of the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA or Section
4975 of the Code.  Borrower agrees to deliver to Lender such certifications or
other evidence of compliance with the provisions of this Section as Lender may
from time to time request.
 
Section 4.13                                Compliance with Laws.
 
Borrower is in compliance with the requirements of all applicable Laws.
 
Section 4.14                                Project Loans.
 
To the best of Borrower’s knowledge, no default or event of default has occurred
with respect to any of the Project Loans except as to those Project Loans
disclosed to Lender prior to the date hereof including, without limitation, the
Project Loans identified at Schedule 3 (6) and Schedule 3 (7) hereto.
 
Section 4.15                                No Defaults.
 
There is no Default or Event of Default under any of the Loan Documents.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS AND AGREEMENTS.
 
           Borrower covenants as of the date hereof and until such time as all
Obligations shall be paid and performed in full, that:


Section 5.1                                Compliance with Laws; Use of
Proceeds.
 
Borrower shall comply with all Laws and all orders, writs, injunctions, decrees
and demands of any court or any Governmental Authority affecting Borrower, the
Bonds and, as applicable, the Projects and Project Loans.  Borrower shall use
all proceeds of the Loan for business purposes which are not in contravention of
any Law or any Loan Document.
 
Section 5.2                                Inspections; Cooperation.
 
Borrower shall permit, and to the maximum extent of Borrower’s rights and
interests with respect to the Projects and under the Bond Documents and
applicable Laws, shall cause the Project Owners to permit, representatives of
Lender to enter upon and inspect the Projects and any and all materials to be
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 11

--------------------------------------------------------------------------------

 

used in connection with any construction at any of the Projects, to examine all
plans and specifications and similar materials as well as all records and books
of account maintained by or on behalf of any Project Owner relating thereto and
to discuss the affairs, finances and accounts pertaining to the Project Loans,
the Bonds and the Projects with representatives of the Project Owners.  Borrower
shall at all times cooperate, and to the maximum extent of Borrower’s rights and
interests with respect to the Projects and under the Bond Documents and
applicable Laws, shall cause the Project Owners to cooperate with the
representatives of Lender in connection with or in aid of the performance of
Lender’s functions under this Agreement.  Except in the event of an emergency or
following an Event of Default, Lender shall give Borrower at least twenty-four
hours’ notice by telephone in each instance before exercising any rights granted
in this Section.
 
Section 5.3                                Defense of Title.
 
The Borrower shall (i) warrant and defend title to and ownership of the
Collateral at its own expense against the claims and demands of all other
parties other than Lender claiming an interest therein, keep the Collateral free
from all Liens and security interests, except for the security interest granted
herein and Permitted Liens; (ii) not sell, exchange, transfer, assign, lease or
otherwise dispose of Collateral or any interest therein, except as permitted
under the terms of this Agreement; and (iii) not enter into any agreement or
undertaking restricting the right or ability of the Borrower or the Collateral
Agent to sell, assign or transfer any of the Bond Collateral.
 
Section 5.4                                Bond Documents; Amendments.
 
The Borrower shall, to the full extent of Borrower’s rights thereunder, maintain
compliance with all terms of the respective Bond Documents for each for the
Bonds and with all other material contractual restrictions relating to the Bond
Collateral.  The Borrower will not give any consents, approvals, ratifications
or waivers with respect to any Bond Collateral or take any other actions with
respect to the Bond Collateral permitted by the provisions of the Bond Documents
without the prior written consent of the Lender.
 
Section 5.5                                Compliance with Securities Laws.
 
The Borrower shall file all reports and other information when and if required
to be filed by the Borrower with the United States Securities and Exchange
Commission and any other state, federal or foreign agency in connection with the
ownership of the Bond Collateral or with the public sale thereof pursuant to
Article VIII hereof.
 
Section 5.6                                Insurance.
 
Borrower shall maintain, and as applicable, to the maximum extent of its rights
and interests with respect to the Projects, shall cause the Project Owner to
maintain, the following insurance at its or their sole cost and expense:
 
(a)           Insurance against Casualty to the Projects under a policy or
policies covering such risks as are presently included in “special form” (also
known as “all risk”) coverage, including such risks as are ordinarily insured
against by similar businesses, but in any event including fire, lightning,
windstorm, hail, explosion, riot, riot attending a strike, civil commotion,
damage from aircraft, smoke, vandalism, malicious mischief and acts of
terrorism.  If required by Lender, such insurance shall name Lender as mortgagee
and loss payee.  Unless otherwise agreed in writing by Lender, such insurance
shall be for the full insurable value of the applicable Project on a replacement
cost basis, with a deductible amount, if any, satisfactory to Lender.  No policy
of insurance shall be written such that the proceeds thereof will

ATAX Loan Agreement
#4850-3191-8595|NB2-002620

 
PAGE 12

--------------------------------------------------------------------------------

 

produce less than the minimum coverage required by this Section by reason of
co-insurance provisions or otherwise.  The term “full insurable value” means one
hundred percent (100%) of the actual replacement cost of the applicable Project,
including tenant improvements (excluding foundation and excavation costs and
costs of underground flues, pipes, drains and other uninsurable items).


(b)           For Borrower and each Project Owner, commercial (also known as
comprehensive) general liability insurance on an “occurrence” basis against
claims for “personal injury” liability and liability for death, bodily injury
and damage to property, products and completed operations, in limits
satisfactory to Lender with respect to any one occurrence and the aggregate of
all occurrences during any given annual policy period.  If required by Lender,
such insurance shall name Lender as an additional insured.
 
(c)           Workers’ compensation insurance for all employees of Borrower and
each Project Owner in such amount as is required by Law and including employer’s
liability insurance, if required by Lender.


(d)           During any period of other construction upon any Project, each
Project Owner shall maintain, or cause others to maintain, builder’s risk
insurance (non-reporting form) of the type customarily carried in the case of
similar construction for one hundred percent (100%) of the full replacement cost
of work in place and materials stored at or upon the applicable Project.


(e)           If at any time any portion of any structure on any Project is
insurable against Casualty by flood and is located in a Special Flood Hazard
Area under the Flood Disaster Protection Act of 1973, as amended, a flood
insurance policy in form and amount sufficient to meet the requirements of
applicable Law as such requirements may from time to time be in effect.
 
(f)           Loss of rental value insurance or business interruption insurance
in an amount equal to twelve (12) months of the projected gross income of each
Project and an extended period of indemnity endorsement providing an additional
twelve (12) months’ loss of rental value or business interruption insurance
after any Project has been restored or until the projected gross income returns
to the level that existed prior to the loss, whichever is first to occur.
 
(g)           Such other and further insurance as may be required from time to
time by Lender in order to comply with regular requirements and practices of
Lender with respect to loans of the same type as the Loan and which do not place
any undue burden on Borrower different from the burdens placed on other
borrowers from the Lender.
 
Each policy of insurance (i) shall be issued by one or more insurance companies
each of which must have an A.M. Best Company financial and performance rating of
A-IX or better and are qualified or authorized by the Laws of the applicable
jurisdiction to assume the risks covered by such policy, (ii) with respect to
the insurance described under the preceding Subsections (a), (d), (e) and (f),
shall have attached thereto standard non-contributing, non-reporting mortgagee
clauses in favor of and entitling Lender without contribution to collect any and
all proceeds payable under such insurance, either as sole payee or as joint
payee with Borrower, subject to the rights of the Bond Trustees under the Bond
Documents, (iii) shall provide that such policy shall not be canceled or
modified for nonpayment of premiums without at least ten (10) days prior written
notice to Lender, or for any other reason without at least thirty (30) days
prior written notice to Lender, and (iv) shall provide that any loss otherwise
payable thereunder shall be payable notwithstanding any act or negligence of
Borrower or any Project Owner, as applicable, which might, absent such
agreement, result in a forfeiture of all or a part of such insurance
payment.  Borrower or each Project Owner, as applicable, shall promptly pay all
premiums when due on such insurance and, not less than ten (10) days prior to
the expiration dates of each such policy, Borrower will deliver to Lender
acceptable evidence of insurance, such as a renewal policy or policies marked
“premium paid” or
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 13

--------------------------------------------------------------------------------

 

other evidence satisfactory to Lender reflecting that all required insurance is
current and in force.  Borrower will immediately give Notice to Lender of any
cancellation of, or change in, any insurance policy of which Borrower has been
notified.  Lender shall not, because of accepting, rejecting, approving or
obtaining insurance, incur any liability for (A) the existence, nonexistence,
form or legal sufficiency thereof, (B) the solvency of any insurer, or (C) the
payment of losses.  Borrower may satisfy any insurance requirement hereunder by
providing one or more “blanket” insurance policies, subject to Lender’s approval
in each instance as to limits, coverages, forms, deductibles, inception and
expiration dates, and cancellation provisions.
 
Section 5.7                                Books and Records; Financial
Statements.
 
 
Borrower will keep and maintain full and accurate books and records administered
in accordance with sound accounting principles, consistently applied, showing in
detail the earnings and expenses of Borrower and each of the Projects and the
operation thereof.  Borrower will keep and maintain its books and records,
including recorded data of any kind and regardless of the medium of recording,
at the address of Borrower set forth in Section 9.7.  Borrower shall permit
Lender, or any Person authorized by Lender, to inspect and examine such books
and records (regardless of where maintained) and all supporting vouchers and
data and to make copies and extracts therefrom at all reasonable times and as
often as may be requested by Lender.  Borrower will furnish or cause to be
furnished to Lender the following financial information:
 
(a)           Within one hundred eighty (180) days after the end of each fiscal
year of Borrower, audited financial statements for that fiscal year, including a
statement of income and expenses for Borrower and a balance sheet showing all
assets and liabilities of Borrower as of the end of that fiscal year, and
accompanying footnotes thereon.


(b)           Within sixty (60) days after the end of each fiscal quarter of
Borrower accountant prepared financial statements for that fiscal quarter,
including a statement of income and expenses for Borrower and a balance sheet
showing all assets and liabilities of Borrower as of the end of that fiscal
quarter, and accompanying footnotes thereon.


(c)           Within forty-five (45) days after the end of each fiscal quarter
of Borrower, (i) a current rent roll for each Project as of the end of such
quarter, in form and level of detail reasonably acceptable to the Lender,
detailing, with respect to each Project, each lease, the tenant’s name, the
lease date, the premises demised, the term, the rent, the security deposit and
any rent paid more than one month in advance, and (ii) operating statements for
each Project for such quarter, in form and level of detail reasonably acceptable
to the Lender, together with a certification by the chief financial officer of
Borrower that the information in all of the items required pursuant hereto are
true and correct.  The Lender reserves the right to require the foregoing
financial information more frequently than quarterly.


(d)           In addition, Borrower will furnish or cause to be furnished to
Lender, with reasonable promptness, such interim financial statements of
Borrower, General Partner and each Project, together with such additional
information, reports or statements in connection therewith, as Lender may from
time to time request.


All financial statements must be in form and detail acceptable to Lender and
must be certified as to accuracy by Borrower or the Project Owners, as
applicable.  All annual financial statements of Borrower must be audited with an
unqualified opinion by an independent certified public accountant satisfactory
to Lender.  Borrower shall provide, upon Lender’s request, convenient facilities
for the audit and verification of any such statement.  All certifications and
signatures on behalf of corporations,

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 14

--------------------------------------------------------------------------------

 

partnerships, limited liability companies and other entities shall be by a
representative of the reporting party satisfactory to Lender.


Section 5.8                                Estoppel Certificates.
 
 
Within ten (10) days after any request by Lender or a proposed assignee or
purchaser of the Loan or any interest therein, Borrower shall certify in writing
to Lender, or to such proposed assignee or purchaser, the then unpaid balance of
the Loan and whether Borrower claims any right of defense or setoff to the
payment or performance of any of the Obligations, and if Borrower claims any
such right of defense or setoff, Borrower shall give a detailed written
description of such claimed right.
 
Section 5.9                                Taxes; Collateral Notices.
 
 
Borrower will pay in timely fashion all Taxes, assessments or charges of any
nature that are imposed with respect to the Collateral, including without
limitation any filing fees payable in connection with the filing, continuation,
amendment or termination of any related financing statements.  The Borrower will
give notice to the Collateral Agent and the Lender of, and defend the
Collateral, against, (i) any suit, action or proceeding against such Collateral,
and (ii) any lien that may be asserted with respect to any Collateral (other
than the lien of this Agreement).
 
Section 5.10                                Lender’s Rights to Pay and Perform.
 
 
If, after any required notice, Borrower fails to promptly pay or perform any of
the Obligations within any applicable grace or cure periods, Lender, without
Notice to or demand upon Borrower, and without waiving or releasing any
Obligation or Default, may (but shall be under no obligation to) at any time
thereafter make such payment or perform such act for the account and at the
expense of Borrower.
 
Section 5.11                                Reimbursement; Interest.
 
 
If Lender shall incur any Expenses or pay any Claims by reason of the Loan or
the rights and remedies provided under the Loan Documents (regardless of whether
or not any of the Loan Documents expressly provide for an indemnification by
Borrower against such Claims), Lender’s payment of such Expenses and Claims
shall constitute advances to Borrower which shall be paid by Borrower to Lender
on demand, together with interest thereon from the date incurred until paid in
full at the rate of interest then applicable to the Loan under the terms of the
Note.  Each advance shall be secured hereby and by the other Loan Documents as
fully as if made to Borrower, regardless of the disposition thereof by the party
or parties to whom such advance is made.
 
Section 5.12                                Notification by Borrower.
 
 
Borrower will promptly give Notice to Lender of the occurrence of any Default or
Event of Default hereunder or under any of the other Loan Documents.  Borrower
will also promptly give Notice to Lender of the Borrower’s receipt of notice of
the occurrence of any default or event of default under any of the Bond
Documents or documents evidencing, securing or relating to the Project Loans.
 
Section 5.13                                Indemnification by Borrower.
 
Borrower agrees to indemnify Lender and to hold Lender harmless from and
against, and to defend Lender by counsel approved by Lender against, any and all
Claims directly or indirectly arising
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 15

--------------------------------------------------------------------------------

 

out of or resulting from any transaction, act, omission, event or circumstance
in any way connected with the Bonds, any Project or the Loan, including any
Claim arising out of or resulting from (a) any failure by Borrower to comply
with the requirements of any Laws or to comply with any agreement that applies
or pertains to Bonds or any Project, including any agreement with a broker or
“finder” in connection with the Loan; (b) any other Default or Event of Default
hereunder or under any of the other Loan Documents; or (c) any assertion or
allegation that Lender is liable for any act or omission of Borrower or any
other Person in connection with the Loan or the Bonds; provided, however, that
Borrower shall not be obligated to indemnify Lender with respect to any Claim
arising solely from the gross negligence or willful misconduct of Lender.  The
agreements and indemnifications contained in this Section shall apply to Claims
arising both before and after the repayment of the Loan and shall survive the
repayment of the Loan and any action by Lender to enforce the rights and
remedies of Lender hereunder or under the other Loan Documents.
 
Section 5.14                                Fees and Expenses.
 
 
Borrower shall pay all fees, charges, costs and expenses required to satisfy the
conditions of the Loan Documents.  Without limitation of the foregoing, Borrower
will pay, when due, and if paid by Lender will reimburse Lender on demand for,
all fees and expenses of any appraisers, consultants, advisors and Lender’s
counsel in connection with the closing, administration, modification or any
“workout” of the Loan, or the enforcement of Lender’s rights and remedies under
any of the Loan Documents.
 
Section 5.15                                Appraisals.
 
 
Lender may obtain from time to time an appraisal of all or any part of the
Projects, prepared in accordance with written instructions from Lender, from a
third-party appraiser satisfactory to, and engaged directly by, Lender.  The
cost of one such appraisal obtained by Lender in each calendar year and the cost
of each such appraisal obtained by Lender following the occurrence of an Event
of Default shall by borne by Borrower and shall be paid by Borrower on demand.
 
Section 5.16                                Representations and Warranties.
 
 
Borrower shall take all actions and shall do all things necessary or desirable
to cause all of Borrower’s representations and warranties in this Agreement to
be true and correct at all times.
 
Section 5.17                                Deposit Accounts; Principal
Depository.
 
 
Borrower shall maintain Bank of America, N.A. as its principal depository bank,
including for the maintenance of Borrower’s corporate, business, cash
management, operating and administrative deposit accounts and including all of
Borrower’s deposit accounts related to the Bonds and the Projects (except for
accounts maintained by the Collateral Agent in connection with this Agreement or
accounts maintained by the Project Owners in which Borrower may have an
interest).  Borrower hereby grants to Lender a security interest in the
foregoing accounts and deposit accounts.
 
Section 5.18                                Financial Covenants.
 
(a)           Leverage Ratio.  Borrower shall at all times maintain a Leverage
Ratio of not more than seventy percent (70%), to be tested quarterly by the
Lender as of the last day of each calendar quarter, commencing with the quarter
ending June 30, 2009, based on a certification from Borrower as to
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 16

--------------------------------------------------------------------------------

 

its Leverage Ratio, Borrower’s most recent financial statements then on file
with the Lender and such other supporting documentation as shall be reasonably
requested by the Lender.
 
(b)           Minimum Liquidity.  Borrower shall at all times maintain Minimum
Unencumbered Liquidity of not less than $5,000,000, to be tested quarterly by
the Lender as of the last day of each calendar quarter, commencing with the
quarter ending June 30, 2009, based on a certification from Borrower as to its
Minimum Liquidity balance, Borrower’s most recent financial statements then on
file with the Lender and such other supporting documentation and brokerage and
account statements as shall be reasonably requested by the Lender.
 
(c)           Debt Service Coverage.  The Bond Portfolio shall at all times
maintain a minimum Debt Service Coverage Ratio of 1.1 to 1.0, to be tested
quarterly by the Lender as of the last day of each calendar quarter, commencing
with the quarter ending June 30, 2009.  If at any time the Debt Service Coverage
Ratio is violated, as determined by Lender in its sole discretion, the Borrower
shall, promptly upon demand by the Lender, deposit cash collateral with the
Lender in an amount sufficient to cause the Debt Service Coverage Ratio to be no
less than 1.1 to 1.0, as determined by the Lender in its sole discretion.
 
(d)           Loan-to-Value Ratio.  The Bond Portfolio shall at all times
maintain a Loan-to-Value Ratio of not more than 75% inclusive of the Initial
Cash Collateral and any additional cash collateral then held by the Lender as
security for the Obligations, to be tested as of the first day of each
month.  The Lender will calculate the Loan-to-Value Ratio utilizing the Lender’s
then applicable internal non-CRA need rate under its Special Bond Offering
program plus a spread of one hundred (100) basis points based on the lesser of
the supportable loan amount or the par value of each Bond.  The supportable loan
amount shall be based on a loan constant of 8.35% applied to the annualized net
operating income for the 11 Bonds other than those relating to Ashley Square and
Bent Tree (as further identified on Schedule 2 attached hereto).  The Ashley
Square and Bent Tree Bonds (as further identified on Schedule 2 attached hereto)
will be measured using a loan constant of 8.81% or the Lender’s then applicable
open-ended taxable rate applied to the applicable annualized net operating
income.  If at any time the Loan-to Value Ratio exceeds 75%, as determined by
Lender in its sole discretion, the Borrower shall, promptly upon demand by the
Lender, deposit cash collateral with the Lender in an amount sufficient to
reduce the Loan-to Value Ratio to 75% or less, as determined by Lender in its
sole discretion.
 
ARTICLE VI
 
NEGATIVE COVENANTS.
 
           Borrower covenants as of the date hereof and until such time as all
Obligations shall be paid and performed in full, that:


Section 6.1                                Liens; Collateral.
 
 
Borrower will not, nor will it permit any other person to, sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, any Collateral, nor will it create, incur or permit to exist any lien on or
with respect to the Collateral, any interest therein, or any proceeds thereof
(other than the lien of this Agreement).
 
Section 6.2                                Change of Ownership.
 
 
The Borrower will not permit the substitution of the General Partner or other
change in its ownership structure without the Lender’s prior written consent,
other than transfers of limited
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 17

--------------------------------------------------------------------------------

 

 
partnership interests.  The Borrower will not, without providing 30 days prior
written notice to the Lender and without filing such amendments to any
previously filed financing statements as the Lender may require, change the
jurisdiction of its formation from the jurisdiction in which it is currently
formed.
 
Section 6.3                                Liquidation; Merger.
 
 
The Borrower will not terminate, wind up, liquidate or dissolve its affairs, nor
will Borrower consolidate or merge with or into or transfer substantially all of
its assets to any other Person.
 
Section 6.4                                Additional Debt.
 
No debt of any kind, whether direct or contingent (other than the Loan), may be
secured by the Collateral, whether senior, subordinate or pari passu.


ARTICLE VII
 
EVENTS OF DEFAULT.
 
The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Agreement:
 
Section 7.1                                Payment Default.
 
Borrower fails to pay any Obligation under this Agreement within ten (10)
Banking Days of when due, whether on the scheduled due date or upon
acceleration, maturity or otherwise.


Section 7.2                                Default Under Other Loan Documents.
 
 
An Event of Default (as defined therein) occurs under the Note or any other Loan
Document, or Borrower fails to promptly pay, perform, observe or comply with any
term, obligation or agreement contained in any of the Loan Documents (within any
applicable grace or cure period).
 
Section 7.3                                Accuracy of Information;
Representations and Warranties.
 
 
Any information contained in any financial statement, schedule, report or any
other document delivered by Borrower, any Project Owner or any other Person to
Lender in connection with the Loan proves at any time not to be true and
accurate in all material respects, or Borrower, any Project Owner or any other
Person shall have failed to state any material fact or any fact necessary to
make such information not misleading, or any representation or warranty
contained in this Agreement or in any other Loan Document or other document,
certificate or opinion delivered to Lender in connection with the Loan, proves
at any time to be incorrect or misleading in any material respect either on the
date when made or on the date when reaffirmed pursuant to the terms of this
Agreement.
 
 
Section 7.4                                Deposits.
 
 
Borrower fails to deposit funds with Lender, in the amount requested by Lender,
pursuant to the provisions of Section 5.19(c) or Section 5.19(d) within ten (10)
days from the effective date of a Notice from Lender requesting such deposit, or
Borrower fails to deliver to Lender any Bond Release Price under Section 3.10
within ten (10) days after Borrower’s receipt thereof.
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 18

--------------------------------------------------------------------------------

 

 
Section 7.5                                Other Obligations.
 
 
Borrower fails to promptly perform or comply with any of the Obligations set
forth in this Agreement (other than those expressly described in other Sections
of this Article VII), and such failure continues uncured for a period of thirty
(30) days after Notice from Lender to Borrower.
 
Section 7.6                                Bankruptcy.
 
 
Borrower or General Partner files a bankruptcy petition or makes a general
assignment for the benefit of creditors, or a bankruptcy petition is filed
against Borrower or General Partner and such involuntary bankruptcy petition
continues undismissed for a period of sixty (60) days after the filing thereof.
 
Section 7.7                                Bankruptcy of Project Owner.
 
 
Any Project Owner files a bankruptcy petition or makes a general assignment for
the benefit of creditors, or a bankruptcy petition is filed against any Project
Owner and (a) such involuntary bankruptcy petition continues undismissed for a
period of sixty (60) days after the filing thereof or (b) with respect to a
voluntary bankruptcy petition or general assignment for the benefit of
creditors, Borrower has not had a receiver appointed for such Project or has not
taken reasonable steps, as determined by Lender, to exercise its remedies under
the Bond Documents to Lender’s reasonable satisfaction within ninety (90) days
after Borrower becomes aware of such bankruptcy petition or general assignment
for the benefit of creditors.  In such case, in addition to other available
remedies, Lender may require that the Bond relating to any such Project be
released from the Bond Portfolio and require Borrower to make a prepayment of
the Loan in an amount to be determined by Lender with respect to such Bond in
accordance with the provisions of Section 3.10 hereof.
 
Section 7.8                                Appointment of Receiver, Trustee,
Liquidator.
 
 
Borrower, General Partner or any Project Owner applies for or consents in
writing to the appointment of a receiver, trustee or liquidator of Borrower,
General Partner or any Project Owner or any Project, or all or substantially all
of the other assets of Borrower, General Partner or any Project Owner, or an
order, judgment or decree is entered by any court of competent jurisdiction on
the application of a creditor appointing a receiver, trustee or liquidator of
Borrower, General Partner or any Project Owner, any Project, or all or
substantially all of the other assets of Borrower, General Partner or any
Project Owner.
 
Section 7.9                                Inability to Pay Debts.
 
Borrower, General Partner or any Project Owner becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due.


Section 7.10                                Judgment.
 
 
A final nonappealable judgment for the payment of money involving more than
$500,000 is entered against Borrower, and Borrower fails to discharge the same,
or fails to cause it to be discharged or bonded off to Lender’s satisfaction,
within thirty (30) days from the date of the entry of such judgment.
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 19

--------------------------------------------------------------------------------

 

 
Section 7.11                                Dissolution; Change in Business
Status.
 
 
Unless the written consent of Lender is previously obtained, all or
substantially all of the business assets of Borrower, General Partner or any
Project Owner are sold, Borrower General Partner or any Project Owner is
dissolved, or there occurs any change in the form of business entity through
which Borrower, General Partner or any Project Owner presently conducts its
business or any merger or consolidation involving Borrower, General Partner or
any Project Owner.  Notwithstanding the foregoing, the Project Owners identified
on Schedule 3 under items (2), (3), (11) and (13) may change their form of
business entities, be dissolved, merge or undergo a change in ownership
structure so long as (i) Borrower demonstrates to Lender’s reasonable
satisfaction that there does not then exist, and such change will not result in,
a default under the applicable Bond Documents or Project Loan documents, (ii)
any and all approvals or consents that are required for such change are obtained
in advance and (iii) the Borrower notifies the Lender promptly upon its
knowledge of any such change and provides the Lender with the name and
organizational structure of the new Project Owner and any other information
reasonably required by Lender.
 
Section 7.12                                Default Under Other Indebtedness.
 
 
Borrower fails to pay any indebtedness (other than the Loan) owed by Borrower to
Lender when and as due and payable (whether by acceleration or otherwise).
 
Section 7.13                                Material Adverse Change.
 
 
In the reasonable opinion of Lender, the prospect of payment or performance of
all or any part of the Obligations has been impaired because of a material
adverse change in the financial condition, results of operations, business or
properties of Borrower or General Partner.
 
Section 7.14                                Default With Respect to Bonds,
Projects.
 
 
There has occurred an event of default (as defined therein) with respect to any
Bond or under any Bond Documents or any Project Loan, subject to any applicable
notice or cure period, or in the reasonable opinion of Lender, there has
occurred a material adverse change in the financial condition, results of
operations, business or properties of any Project Owner or any Project, and
Borrower has not taken reasonable steps, as determined by Lender, to exercise
its remedies under the Bond Documents or otherwise fails to cure or mitigate
such event of default or material adverse change to Lender’s reasonable
satisfaction within forty-five (45) days after Borrower becomes aware of such
occurrence, whether by Notice from Lender or otherwise; provided that, if during
such forty-five (45) day period Borrower has taken reasonable steps to cure such
default and is diligently pursuing such cure, Borrower shall be granted an
additional thirty (30) days to effectuate such cure for a total of seventy-five
(75) days after Borrower becomes aware of such occurrence.  In such case, in
addition to other available remedies, Lender may require that the Bond relating
to any such Project be released from the Bond Portfolio and require Borrower to
make a prepayment of the Loan in an amount to be determined by Lender with
respect to such Bond in accordance with the provisions of Section 3.10 hereof.
 
Section 7.15                                Challenge to Agreements.
 
 
Any material provision of this Agreement or any of the other Loan Document shall
at any time for any reason cease to be valid and binding in accordance with its
terms on the Borrower or shall be declared to be null and void, or the validity
or enforceability hereof or thereof shall be contested by
 
 
the Borrower, or a proceeding shall be commenced by the Borrower seeking to
establish the invalidity or unenforceability hereof or of any of the other Loan
Document, or the Borrower shall deny that it has any further liability or
obligation under this Agreement or any of the other Loan Documents.
 
ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
PAGE 20

--------------------------------------------------------------------------------


 
ARTICLE VIII
 
 
Remedies on Default.
 
 
Section 8.1                                Remedies on Default.
 
 
Upon the happening of any Event of Default, Lender and, as applicable,
Collateral Agent, shall have the right, in addition to any other rights or
remedies available to Lender and Collateral Agent under the other Loan Documents
or under applicable Law, to exercise any one or more of the following rights and
remedies:
 
(a)           Lender may accelerate all of Borrower’s Obligations under the Loan
Documents whereupon such Obligations shall become immediately due and payable,
without notice of default, acceleration or intention to accelerate, presentment
or demand for payment, protest or notice of nonpayment or dishonor, or notices
or demands of any kind or character (all of which are hereby waived by
Borrower).


(b)           Lender may set off the amounts due Lender under the Loan Documents
against any and all accounts, credits, money, securities or other property of
Borrower now or hereafter on deposit with, held by or in the possession of
Lender to the credit or for the account of Borrower, without notice to or the
consent of Borrower.
 
Section 8.2                                Specific Bond Collateral Remedies.
 
Upon the happening of any Event of Default, Lender and, as applicable,
Collateral Agent, shall have the right, in addition to any other rights or
remedies available to Lender and Collateral Agent under the other Loan Documents
or under applicable Law, to exercise any one or more of the following rights and
remedies:
 
(a)           The Collateral Agent and the Lender shall have, in respect of the
Bond Collateral, in addition to the rights and remedies provided herein, in the
other Loan Documents, or by law, the rights and remedies of a secured party
under the Uniform Commercial Code or any other applicable law.
 
(b)           Lender shall have the right to the extent permitted by law, and
the Borrower shall take all such action as may be necessary or appropriate to
give effect to such right, to cause the Bond Collateral to be registered in its
name.
 
(c)           The Lender may instruct the Collateral Agent to sell Bond
Collateral (in accordance with subsection (d) below and other applicable
provisions of this Agreement), in an amount estimated by the Lender to be
sufficient to generate proceeds in the amount of all or any portion of any cash
deficiency needed to satisfy all outstanding Obligations.
 
(d)           The Collateral Agent shall use its best efforts to sell any Bond
Collateral pursuant hereto in good faith and in such manner as the Collateral
Agent deems advisable at the highest obtainable price under current market
conditions within a period of four (4) Banking Days from the date of the Event
of Default.
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 21

--------------------------------------------------------------------------------

 

(e)           All proceeds from the sale of any Bond Collateral pursuant to this
Section 8.2 (whether to the Borrower or to a third party) shall be applied by
the Collateral Agent in the following order:
 
 
(i)           first, to payment of Expenses of such sale or other disposition
any costs associated with the exercise of any remedies by the Lender and
Collateral Agent, including reasonable counsel fees and all expenses, recording
charges, liabilities and advances incurred or made by the Collateral Agent or
the Lender in connection therewith, including without limitation the amount of
any accrued but unpaid Collateral Agent Fee;
 
(ii)           second, to payment to the Lender for application to payment of
all outstanding Obligations; and
 
(iii)           finally, on or after the date on which all Obligations hereunder
shall have been paid in full, to payment to or upon the order of the Borrower or
any other Person legally entitled thereto of any surplus.
 


Section 8.3                                Sale of Bond Collateral.
 
(a)           General Sale Provisions.  In furtherance of the foregoing, upon
the happening of any Event of Default, without limiting the generality of this
Section, the Collateral Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon the Borrower or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances, and in its sole discretion, forthwith
request that the Bond Trustees record and effect a transfer of ownership of the
Bonds to the Collateral Agent and collect, receive, appropriate and realize upon
the Bonds and the other Bond Collateral, or any part thereof, and/or may
forthwith sell, assign, give an option or options to purchase or otherwise
dispose of and deliver the Bond Collateral or any part thereof (or contract to
do any of the foregoing), in one or more parcels at public or private sale or
sales, in the over-the-counter market, at any exchange, broker’s board or office
of the Collateral Agent or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk.  The Collateral Agent
or Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to bid for the
purchase of the whole or any part of the Bond Collateral so sold, free of any
right or equity of redemption in the Borrower, which right or equity of
redemption is hereby waived or released to extent permitted by applicable
law.  The Borrower agrees that, to the extent notice of sale shall be required
by law and has not been waived by the Borrower, any requirement of reasonable
notice shall be met if notice, specifying the place of any public sale or the
time after which any private sale is to be made, is personally served on or
mailed, postage prepaid, to the Borrower, in accordance with the notice
provisions of this Agreement at least 10 Business Days before the time of such
sale.  The Collateral Agent shall not be obligated to make any sale of Bond
Collateral regardless of notice of sale having been given.  The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.
 
(b)           Registration Prior to Public Sale.  Upon the written request of
the Collateral Agent prior to a public sale as contemplated in subsection (b)
above the Borrower shall (i) use its best efforts, at its own expense, to cause
any registration, qualification or compliance under any Federal or state
securities laws, including, without limitation, the Securities Act as then in
effect (or other similar Federal statute as then in effect) to be effected (and
to be kept effective) with respect to all or any part of
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 22

--------------------------------------------------------------------------------

 

the Bond Collateral as would permit or facilitate the registration and sale of
all or such part of the Bond Collateral under such Federal or state laws, (ii)
provide to the Collateral Agent reports on the progress of such registration,
qualification or compliance, inform the Collateral Agent immediately upon the
completion thereof, and provide to the Collateral Agent such number of
prospectuses, offering circulars or other documents incident thereto as the
Collateral Agent may from time to time request in order to effect such public
sale of all or such part of the Bond Collateral, and (iii) indemnify the
Collateral Agent, Lender and any other Person participating in such public sale
of all or such part of the Bond Collateral against all claims, losses, damages
and liabilities caused by any misstatement (or alleged misstatement) of a
material fact contained in any related registration statement, notification or
the like or omission of a material fact necessary to make the statements therein
not misleading, except insofar as the same may have been caused by the gross
negligence or willful misconduct of the Collateral Agent or Lender.  The
Collateral Agent shall furnish to the Borrower such information regarding the
Collateral Agent or the terms of this Agreement as the Borrower may request in
writing in connection with any such registration, qualification or compliance.
 
(c)           Private Sale.  Upon the happening of any Event of Default, the
Borrower recognizes that the Collateral Agent may deem it impracticable to
effect a public sale of all or any part of the Bond Collateral and that the
Collateral Agent may, therefore, determine to make one or more private sales of
any such Bond Collateral to a purchaser or restricted group of purchasers who
will be obligated to agree, among other things, to acquire such Bond Collateral
for their own account, for investment and not with a view to the distribution or
resale thereof.  The Borrower acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Collateral Agent shall have no
obligation to sell such Bond Collateral at public sale notwithstanding the fact
that a registration for public sale has been obtained pursuant to subsection (b)
hereof or to delay any such sale for the period of time necessary to permit the
Borrower to obtain such registration.  The Borrower further acknowledges and
agrees that any offer to sell such Bond Collateral which has been (i) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community of New York, New York or such other
jurisdiction as Collateral Agent may determine to be appropriate (to the extent
that such offer may be advertised without prior registration under the
Securities Act), or (ii) made privately in the manner described above shall be
deemed to involve a “public sale” under the Uniform Commercial Code,
notwithstanding that such sale may not constitute a “public offering” under the
Securities Act, and the Collateral Agent may, in such event, bid for the
purchase of such Bond Collateral.
 
Section 8.4                                Retention of Bond Collateral.
 
In addition to the rights and remedies hereunder, upon the happening of any
Event of Default, the Lender, or Collateral Agent on behalf of Lender, may,
after providing the notices required by the applicable provisions of the Uniform
Commercial Code or otherwise complying with the requirements of applicable law
of the relevant jurisdiction, retain all or any portion of the Collateral in
satisfaction of the Obligations.  Unless and until the Lender or the Collateral
Agent shall have provided such notices, however, neither Lender nor the
Collateral Agent shall be deemed to have retained any Collateral in satisfaction
of any Obligations for any reason.
 
Section 8.5                                Deficiency.
 
In the event that the proceeds of any sale, collection or realization are
insufficient to pay all amounts to which the Collateral Agent or the Lender are
legally entitled, the Borrower shall be liable for the deficiency, together with
interest thereon at the Past-Due Rate specified in the Note, the costs of
collection and the reasonable, documented fees of any attorneys employed by the
Collateral Agent and/or
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 23

--------------------------------------------------------------------------------

 

the Lender to collect such deficiency.  Any surplus remaining after the full
payment and satisfaction of the Obligations shall be returned to the Borrower or
to whomsoever a court of competent jurisdiction shall determine to be entitled
thereto.
 
Section 8.6                                Power of Attorney.
 
In addition to other powers of attorney contained herein, the Borrower hereby
designates and appoints each of the Lender and the Collateral Agent, on behalf
of the Lender, and each of its designees or agents as attorney-in-fact of the
Borrower, irrevocably and with power of substitution, with authority to take any
or all of the following actions upon the occurrence and during the continuance
of an Event of Default:
 
(a)
to demand, collect, settle, compromise, adjust and give discharges and releases
concerning the Collateral, all as the Lender may reasonably determine;



(b)
to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;



(c)
to defend, settle or compromise any action brought and, in connection therewith,
give such discharge or release as the Lender may deem reasonably appropriate;



(d)
to pay or discharge taxes, liens, security interests, or other encumbrances
levied or placed on or threatened against the Collateral;



(e)
to direct any parties liable for any payment under any of the Collateral to make
payment of any and all monies due and to become due thereunder directly to the
Collateral Agent or as the Lender shall direct;



(f)
to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Collateral;



(g)
to sign and endorse any drafts, assignments, bond pledge certificates,
verifications, notices and other documents relating to the Collateral;



(h)
to settle, compromise or adjust any suit, action or proceeding described above
and, in connection therewith, to give such discharges or releases as the Lender
may deem reasonably appropriate;



(i)
execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, pledge agreements, affidavits, notices
and other agreements, instruments and documents that the Lender or Collateral
Agent may determine necessary in order to perfect and maintain the security
interests and liens granted in this Agreement and in order to fully consummate
all of the transactions contemplated therein;



(j)
to exchange any of the Collateral or other property upon any reorganization or
change in structure of any Bond Issuer upon such terms as the Lender may
determine;



(k)
to sign an instrument in writing, sanctioning the transfer of any or all of the
Bonds of the Borrower into the name of the Lender or the Collateral Agent for
the benefit of the Lender or into the name of any transferee to whom the Bonds
or any part thereof may be sold pursuant to this Article VIII; and


ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 24

--------------------------------------------------------------------------------

 

(l)           to do and perform all such other acts and things as the Lender or
the Collateral Agent may reasonably deem to be necessary, proper or convenient
in connection with the Collateral.
 
This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Obligations remain outstanding or any Loan
Document is in effect.  Neither the Lender nor the Collateral Agent shall be
under any duty to exercise or withhold the exercise of any of the rights,
powers, privileges and options expressly or implicitly granted to the Lender
and/or the Collateral Agent in this Agreement, and shall not be liable for any
failure to do so or any delay in doing so.  Neither the Lender nor the
Collateral Agent shall be liable for any act or omission or for any error of
judgment or any mistake of fact or law in its individual capacity or its
capacity as attorney-in-fact except acts or omissions resulting from its gross
negligence or willful misconduct.  This power of attorney is conferred on the
Lender and the Collateral Agent solely to protect, preserve and realize upon its
or their security interest in Collateral.
 
Section 8.7                                No Release or Waiver; Remedies
Cumulative and Concurrent.
 
 
Borrower shall not be relieved of any Obligation by reason of the failure of
Lender to comply with any request of Borrower or of any other Person to enforce
any provision of the Loan Documents, or by reason of the release, regardless of
consideration, of all or any part of the Collateral.  No delay or omission of
Lender to exercise any right, power or remedy accruing upon the happening of an
Event of Default shall impair any such right, power or remedy or shall be
construed to be a waiver of any such Event of Default or any acquiescence
therein.  No delay or omission on the part of Lender to exercise any option for
acceleration of the maturity of the Obligations, or any other option granted to
Lender hereunder in any one or more instances, or the acceptance by Lender of
any partial payment on account of the Obligations shall constitute a waiver of
any such Event of Default and each such option shall remain continuously in full
force and effect.  No remedy herein conferred upon or reserved to Lender is
intended to be exclusive of any other remedies provided for in the Loan
Documents, and each and every such remedy shall be cumulative, and shall be in
addition to every other remedy given hereunder, or under the Loan Documents, or
now or hereafter existing at Law or in equity or by statute.  Every right, power
and remedy given by the Loan Documents to Lender shall be concurrent and may be
pursued separately, successively or together against Borrower or the Collateral
or any part thereof, and every right, power and remedy given by the Loan
Documents may be exercised from time to time as often as may be deemed expedient
by Lender.
 
 
ARTICLE IX
 
 
Miscellaneous.
 
Section 9.1                                Environmental Indemnity; Defense of
Claims.
 
 
(a)           The Borrower hereby agrees to protect, indemnify, defend, release
and hold harmless the Lender from and against, and reimburse each such party on
demand for, any and all Losses paid, incurred or suffered by, or asserted
against, such party by any Person in connection with, arising out of or
resulting in any way whatsoever from:
 
 
(i) the presence, Release or threatened Release of any Hazardous Material at or
from any Project;
 
 
(ii) any violation or potential violation of any Environmental Requirement,
regardless of whether any act, omission, event or circumstance giving rise to
the violation constituted
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 25

--------------------------------------------------------------------------------

 

 
a violation at the time of the occurrence or inception of such act, omission,
event or circumstance;
 
 
(iii) any Environmental Claim related to any act, omission, event or condition
existing or occurring in connection with the use or occupancy of any Project; or
 
 
(iv) the filing or imposition of any environmental lien against any Project;
 
 
and regardless of whether any matter set forth in the foregoing clauses (i)
through (iv) was caused by the Borrower or any other Person whatsoever.  Such
indemnity shall not apply, however, to the extent that the subject of the
indemnification is or was caused by or arises out of the sole or gross
negligence or willful misconduct of such party.
 
 
(b)           Upon demand by the Lender, the Borrower shall diligently defend
any Environmental Claim which relates to any Project or is threatened or
commenced against the Lender, all at the Borrower’s own cost and expense and by
counsel to be approved by the Lender in the exercise of its reasonable judgment.
 
 
(c)           The provisions of this Section 9.1. shall survive the termination
of this Agreement.
 
Section 9.2                                Further Assurances; Authorization to
File Documents.
 
At any time, and from time to time, upon request by Lender, Borrower will, at
Borrower’s expense, (a) correct any defect, error or omission which may be
discovered in the form or content of any of the Loan Documents, and (b) make,
execute, deliver and record, or cause to be made, executed, delivered and
recorded, any and all further instruments, certificates and other documents as
may, in the opinion of Lender, be necessary or desirable in order to complete,
perfect or continue and preserve the lien of this Agreement.  Upon any failure
by Borrower to do so, Lender may make, execute and record any and all such
instruments, certificates and other documents for and in the name of Borrower,
all at the sole expense of Borrower, and Borrower hereby appoints Lender the
agent and attorney-in-fact of Borrower to do so, this appointment being coupled
with an interest and being irrevocable.  Without limitation of the foregoing,
Borrower irrevocably authorizes Lender at any time and from time to time to file
any initial financing statements, amendments thereto and continuation statements
deemed necessary or desirable by Lender to establish or maintain the validity,
perfection and priority of the security interests granted in this Agreement, and
Borrower ratifies any such filings made by Lender prior to the date hereof.  In
addition, at any time, and from time to time, upon request by Lender, Borrower
will, at Borrower's expense, provide any and all further instruments,
certificates and other documents as may, in the opinion of Lender, be necessary
or desirable in order to verify the Borrower’s identity and background in a
manner satisfactory to Lender.


Section 9.3                                No Warranty by Lender.
 
 
By accepting or approving anything required to be observed, performed or
fulfilled by Borrower or to be given to Lender pursuant to this Agreement,
including any certificate, receipt, appraisal or insurance policy, Lender shall
not be deemed to have warranted or represented the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof and any such acceptance or approval thereof shall not be or
constitute any warranty or representation with respect thereto by Lender.
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 26

--------------------------------------------------------------------------------

 

 
Section 9.4                                Standard of Conduct of Lender.
 
 
Nothing contained in this Agreement or any other Loan Document shall limit the
right of Lender to exercise its business judgment or to act, in the context of
the granting or withholding of any advance or consent under this Agreement or
any other Loan Document, in a subjective manner, whether or not objectively
reasonable under the circumstances, so long as Lender’s exercise of its business
judgment or action is made or undertaken in good faith.  Borrower and Lender
intend by the foregoing to set forth and affirm their entire understanding with
respect to the standard pursuant to which Lender’s duties and obligations are to
be judged and the parameters within which Lender’s discretion may be exercised
hereunder and under the other Loan Documents.  As used herein, “good faith”
means honesty in fact in the conduct and transaction concerned.
 
Section 9.5                                No Partnership.
 
 
Nothing contained in this Agreement shall be construed in a manner to create any
relationship between Borrower and Lender other than the relationship of borrower
and lender and Borrower and Lender shall not be considered partners or
co-venturers for any purpose on account of this Agreement.
 
Section 9.6                                Severability.
 
 
In the event any one or more of the provisions of this Agreement or any of the
other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of any of the Loan Documents operates or would
prospectively operate to invalidate this Agreement or any of the other Loan
Documents, then and in either of those events, such provision or provisions only
shall be deemed null and void and shall not affect the validity of the remaining
Obligations, and the remaining provisions of the Loan Documents shall remain
operative and in full force and effect and shall in no way be affected,
prejudiced or disturbed thereby.
 
Section 9.7                                Notices.
 
 
All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address set forth below (unless
changed by similar notice in writing given by the particular party whose address
is to be changed) or by facsimile.  Any Notice shall be deemed to have been
given either at the time of personal delivery or, in the case of courier or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein, or, in the case of facsimile, upon receipt; provided
that service of a Notice required by any applicable statute shall be considered
complete when the requirements of that statute are met.  Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt.  This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in this Agreement or in any other Loan
Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.
 
The address and fax number of Borrower are:
 
America First Tax Exempt Investors, L.P.
1004 Farnam Street, Suite 400
ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
PAGE 27

--------------------------------------------------------------------------------


Omaha, Nebraska  68102
Attention:  Chad Daffer
Fax Number: 402-930-3047
 
The address and fax number of Lender are:
 
Bank of America, N.A.
Community Development Lending
Mail Code: DC9-909-02-02
1801 K Street NW, 2nd Floor
Washington, DC 20006
Attention:  Loan Administration Manager
Fax Number: 212-378-3433
 
With a copy to:
 
Bank of America, N.A.
Community Development Lending
100 S. Charles Street, 4th Floor
Baltimore, Maryland 21202
Attention:  Laura E. Sheehan, Vice President
Fax Number:. 410-547-4050
 
The address and fax number of Collateral Agent are:
 
Deutsche Bank Trust Company Americas
60 Wall Street, 27th Floor
New York, New York 10005
Attention: Trust & Securities Services (Municipal Group)
Fax Number: 212-797-8618


Section 9.8                                Permitted Successors and Assigns;
Disclosure of Information.
 
 
(a)           Each and every one of the covenants, terms, provisions and
conditions of this Agreement and the Loan Documents shall apply to, bind and
inure to the benefit of Borrower, its successors and those assigns of Borrower
consented to in writing by Lender, and shall apply to, bind and inure to the
benefit of Lender and the endorsees, transferees, successors and assigns of
Lender, and all Persons claiming under or through any of them.
 
 
(b)           Borrower agrees not to transfer, assign, pledge or hypothecate any
right or interest in any payment or advance due pursuant to this Agreement, or
any of the other benefits of this Agreement, without the prior written consent
of Lender, which consent may be withheld by Lender in its sole and absolute
discretion.  Any such transfer, assignment, pledge or hypothecation made or
attempted by Borrower without the prior written consent of Lender shall be void
and of no effect.  No consent by Lender to an assignment shall be deemed to be a
waiver of the requirement of prior written consent by Lender with respect to
each and every further assignment and as a condition precedent to the
effectiveness of such assignment.
 
 
(c)           Lender may sell or offer to sell the Loan or interests therein to
one or more assignees or participants.  Borrower shall execute, acknowledge and
deliver any and all instruments reasonably requested by Lender in connection
therewith, and to the extent, if any, specified in any such assignment or
participation, such
 
 
ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
PAGE 28

--------------------------------------------------------------------------------


 
assignee(s) or participant(s) shall have the same rights and benefits with
respect to the Loan Documents as such Person(s) would have if such Person(s)
were Lender hereunder.  The Borrower agrees that the Lender may exchange or
disclose information pertaining to the Loan, the Loan Documents, any Bond and
any Project (including, without limitation, financial information, copies of
appraisals, environmental reports, physical needs assessments, inspection
reports, engineering reports, copies of Bond documents and participation
documents, if applicable, and any other information in the possession of the
Lender) and financial information about the Borrower, any of its partners or any
affiliate with or to any Bank of America Corporation affiliates or other related
entities, to any regulatory body having jurisdiction over the Lender, with
professional service providers engaged by the Lender or its affiliates or other
related entities or by any such prospective purchaser, and with any other
persons who require or request such information as necessary or appropriate in
the Lender’s reasonable judgment, and the Lender may disclose all legally
required or customary information regarding the Borrower, the Bonds, the Loan
and each Project to all purchasers or prospective purchasers of the Loan and the
Bonds; provided, that the Lender agrees not to publicly disclose any
confidential financial information regarding the Borrower that is specifically
designated as confidential by the Borrower, except as such information is
required to be disclosed by the Lender to any regulatory body having
jurisdiction over the Lender or to professional service providers engaged by the
Lender or its affiliates or other related entities, which shall also agree to
maintain the confidentiality of such information.  The Borrower agrees to update
this information at such times as may be reasonably requested by the Lender, and
if so requested by the Lender, to provide summary disclosure information about
each Project and each Bond for which no current disclosure is available.
 
Section 9.9                                Modification; Waiver.
 
 
None of the terms or provisions of this Agreement may be changed, waived,
modified, discharged or terminated except by instrument in writing executed by
the party or parties against whom enforcement of the change, waiver,
modification, discharge or termination is asserted.  None of the terms or
provisions of this Agreement shall be deemed to have been abrogated or waived by
reason of any failure or failures to enforce the same.
 
Section 9.10                                Third Parties; Benefit.
 
 
All conditions to the obligation of Lender to make advances hereunder are
imposed solely and exclusively for the benefit of Lender and its assigns and no
other Persons shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make advances in the absence of strict compliance with any or all thereof and no
other Person shall, under any circumstances, be deemed to be the beneficiary of
such conditions, any or all of which may be freely waived in whole or in part by
Lender at any time in the sole and absolute exercise of its discretion.  The
terms and provisions of this Agreement are for the benefit of the parties hereto
and, except as herein specifically provided, no other Person shall have any
right or cause of action on account thereof.
 
Section 9.11                                Rules of Construction.
 
 
The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Agreement in its entirety.  The terms “agree” and
“agreements” mean and include “covenant” and “covenants.”  The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.”  The captions and headings contained in this Agreement are included
herein for convenience of reference only and shall not be considered a part
hereof and are not in any way intended to define, limit or enlarge the terms
hereof.  All references (a) made in the neuter, masculine or feminine gender
shall be deemed to have been made in all such genders, (b) made in the singular
or plural number shall be deemed to have been made, respectively, in the plural
or singular number as well, (c) to the Loan Documents are to the same as
extended, amended, restated, supplemented or otherwise modified from time to
time unless expressly indicated otherwise, and (d) to Articles, Sections and
Schedules are to the respective Articles, Sections and Schedules contained in
this Agreement unless expressly indicated otherwise.
ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
PAGE 29

--------------------------------------------------------------------------------


 
Section 9.12                                Counterparts.
 
 
This Agreement may be executed in any number of counterparts, each of which
shall be considered an original for all purposes; provided, however, that all
such counterparts shall together constitute one and the same instrument.
 
Section 9.13                                Publicity.
 
 
Borrower agrees that the Lender may issue publicity releases announcing the
financing.  The Lender agrees that the Borrower may issue any publicity releases
required by applicable law; provided that any such release that names the Lender
shall be subject to the Lender’s prior consent.
 
Section 9.14                                Governing Law.
 
 
This Agreement shall be governed by and construed, interpreted and enforced in
accordance with the laws of the State.
 
Section 9.15                                Time of Essence.
 
 
Time shall be of the essence for each and every provision of this Agreement of
which time is an element.
 
Section 9.16                                Electronic Transmission of Data.
 
 
Lender and Borrower agree that certain data related to the Loan (including
confidential information, documents, applications and reports) may be
transmitted electronically, including transmission over the Internet.  This data
may be transmitted to, received from or circulated among agents and
representatives of Borrower and/or Lender and their affiliates and other Persons
involved with the subject matter of this Agreement.  Borrower acknowledges and
agrees that (a) there are risks associated with the use of electronic
transmission and that Lender does not control the method of transmittal or
service providers, (b) Lender has no obligation or responsibility whatsoever and
assumes no duty or obligation for the security, receipt or third party
interception of any such transmission, and (c) Borrower will release, hold
harmless and indemnify Lender from any claim, damage or loss, including that
arising in whole or part from Lender’s strict liability or sole, comparative or
contributory negligence, which is related to the electronic transmission of
data.
 
Section 9.17                                Consent to Share Information.
 
 
The Borrower agrees that the Lender may exchange or disclose information
pertaining to the Loan, the Loan Documents, any Bond and any Project (including,
without limitation, financial information, copies of appraisals, environmental
reports, physical needs assessments, inspection
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 30

--------------------------------------------------------------------------------

 

 
 reports, engineering reports, copies of Bond documents and participation
documents, if applicable, and any other information in the possession of the
Lender) and financial information about the Borrower, any of its partners or any
affiliate with or to any Bank of America Corporation affiliates or other related
entities, to any regulatory body having jurisdiction over the Lender, with
professional service providers engaged by the Lender or its affiliates or other
related entities or by any such prospective purchaser, and with any other
persons who require or request such information as necessary or appropriate in
the Lender’s reasonable judgment, and the Lender may disclose all legally
required or customary information regarding the Borrower, the Bonds, the Loan
and each Project to all purchasers or prospective purchasers of the Loan and the
Bonds; provided, that the Lender agrees not to publicly disclose any
confidential financial information regarding the Borrower that is specifically
designated as confidential by the Borrower, except as such information is
required to be disclosed by the Lender to any regulatory body having
jurisdiction over the Lender or to professional service providers engaged by the
Lender or its affiliates or other related entities, which shall also agree to
maintain the confidentiality of such information.  The Borrower agrees to update
this information at such times as may be reasonably requested by the Lender, and
if so requested by the Lender, to provide summary disclosure information about
each Project and each Bond for which no current disclosure is available.
 


Section 9.18                                Dispute Resolution.
 
 
(a)           Arbitration.  Except to the extent expressly provided below, any
Dispute shall, upon the request of either party, be determined by binding
arbitration in accordance with the Federal Arbitration Act, Title 9, United
States Code (or if not applicable, the applicable state law), the then-current
rules for arbitration of financial services disputes of AAA and the “Special
Rules” set forth below.  In the event of any inconsistency, the Special Rules
shall control.  The filing of a court action is not intended to constitute a
waiver of the right of Borrower or Lender, including the suing party, thereafter
to require submittal of the Dispute to arbitration.  Any party to this Agreement
may bring an action, including a summary or expedited proceeding, to compel
arbitration of any Dispute in any court having jurisdiction over such
action.  For the purposes of this Dispute Resolution Section only, the terms
“party” and “parties” shall include any parent corporation, subsidiary or
Affiliate of Lender involved in the servicing, management or administration of
any obligation described in or evidenced by this Agreement, together with the
officers, employees, successors and assigns of each of the foregoing.
 
(b)           Special Rules.
(i)           The arbitration shall be conducted in any U.S. state where real or
tangible personal property collateral is located, or if there is no such
collateral, in the City and County where Lender is located pursuant to its
address for notice purposes in this Agreement.
 
(ii)           The arbitration shall be administered by AAA, who will appoint an
arbitrator.  If AAA is unwilling or unable to administer the arbitration, or if
AAA is unwilling or unable to enforce or legally precluded from enforcing any
and all provisions of this Dispute Resolution Section, then any party to this
Agreement may substitute another arbitration organization that has similar
procedures to AAA and that will observe and enforce any and all provisions of
this Dispute Resolution Section.  All Disputes shall be determined by one
arbitrator; however, if the amount in controversy in a Dispute exceeds Five
Million Dollars ($5,000,000), upon the request of any party, the Dispute shall
be decided by three arbitrators (for purposes of this Agreement, referred to
collectively as the “arbitrator”).
 
ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
PAGE 31

--------------------------------------------------------------------------------


(iii)           All arbitration hearings will be commenced within ninety (90)
days of the demand for arbitration and completed within ninety (90) days from
the date of commencement; provided, however, that upon a showing of good cause,
the arbitrator shall be permitted to extend the commencement of such hearing for
up to an additional sixty (60) days.
 
(iv)           The judgment and the award, if any, of the arbitrator shall be
issued within thirty (30) days of the close of the hearing.  The arbitrator
shall provide a concise written statement setting forth the reasons for the
judgment and for the award, if any.  The arbitration award, if any, may be
submitted to any court having jurisdiction to be confirmed and enforced, and
such confirmation and enforcement shall not be subject to arbitration.
 
(v)           The arbitrator will give effect to statutes of limitations and any
waivers thereof in determining the disposition of any Dispute and may dismiss
one or more claims in the arbitration on the basis that such claim or claims is
or are barred.  For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a notice of Dispute is the
equivalent of the filing of a lawsuit.
 
(vi)           Any dispute concerning this arbitration provision, including any
such dispute as to the validity or enforceability of this provision, or whether
a Dispute is arbitrable, shall be determined by the arbitrator; provided,
however, that the arbitrator shall not be permitted to vary the express
provisions of these Special Rules or the Reservation of Rights in subsection (c)
below.
 
(vii)           The arbitrator shall have the power to award legal fees and
costs pursuant to the terms of this Agreement.
 
(viii)           The arbitration will take place on an individual basis without
reference to, resort to, or consideration of any form of class or class action.
 
(c)           Reservations of Rights.  Nothing in this Agreement shall be deemed
to (i) limit the applicability of any otherwise applicable statutes of
limitation and any waivers contained in this Agreement, or (ii) apply to or
limit the right of Lender (A) to exercise self help remedies such as (but not
limited to) setoff, or (B) to foreclose judicially or nonjudicially against any
real or personal property collateral, or to exercise judicial or nonjudicial
power of sale rights, (C) to obtain from a court provisional or ancillary
remedies such as (but not limited to) injunctive relief, writ of possession,
prejudgment attachment, or the appointment of a receiver, or (D) to pursue
rights against a party to this Agreement in a third-party proceeding in any
action brought against Lender in a state, federal or international court,
tribunal or hearing body (including actions in specialty courts, such as
bankruptcy and patent courts).  Lender may exercise the rights set forth in
clauses (A) through (D), inclusive, before, during or after the pendency of any
arbitration proceeding brought pursuant to this Agreement.  Neither the exercise
of self help remedies nor the institution or maintenance of an action for
foreclosure or provisional or ancillary remedies shall constitute a waiver of
the right of any party, including the claimant in any such action, to arbitrate
the merits of the Dispute occasioning resort to such remedies.  No provision in
the Loan Documents regarding submission to jurisdiction and/or venue in any
court is intended or shall be construed to be in derogation of the provisions in
any Loan Document for arbitration of any Dispute.


(d)           Conflicting Provisions for Dispute Resolution.  If there is any
conflict between the terms, conditions and provisions of this Section and those
of any other provision or agreement for arbitration or dispute resolution, the
terms, conditions and provisions of this Section shall prevail as to any Dispute
arising out of or relating to (i) this Agreement, (ii) any other Loan Document,
(iii) any related agreements or instruments, or (iv) the transaction
contemplated herein or therein (including any claim based on or arising from an
alleged personal injury or business tort).  In any other situation, if the
resolution of a given Dispute is specifically governed by another provision or
agreement for arbitration or dispute resolution, the other provision or
agreement shall prevail with respect to said Dispute.

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
PAGE 32

--------------------------------------------------------------------------------

 



(e)           Jury Trial Waiver in Arbitration.  By agreeing to this Section,
the parties irrevocably and voluntarily waive any right they may have to a trial
by jury in respect of any Dispute.


Section 9.19                                Forum.
 
Borrower hereby irrevocably submits generally and unconditionally for itself and
in respect of its property to the jurisdiction of any state court or any United
States federal court sitting in the State specified in the governing law section
of this Agreement and to the jurisdiction of any state court or any United
States federal court sitting in the State, over any Dispute.  Borrower hereby
irrevocably waives, to the fullest extent permitted by Law, any objection that
Borrower may now or hereafter have to the laying of venue in any such court and
any claim that any such court is an inconvenient forum.  Borrower hereby agrees
and consents that, in addition to any methods of service of process provided for
under applicable law, all service of process in any such suit, action or
proceeding in any state court or any United States federal court sitting in the
state specified in the governing law section of this Agreement may be made by
certified or registered mail, return receipt requested, directed to Borrower at
its address for notice set forth in this Agreement, or at a subsequent address
of which Lender received actual notice from Borrower in accordance with the
notice section of this Agreement, and service so made shall be complete five (5)
days after the same shall have been so mailed.  Nothing herein shall affect the
right of Lender to serve process in any manner permitted by Law or limit the
right of Lender to bring proceedings against Borrower in any other court or
jurisdiction.


Section 9.20                                WAIVER OF JURY TRIAL.
 
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO ARBITRATE ANY
“DISPUTE” (FOR PURPOSES OF THIS SECTION, AS DEFINED IN SCHEDULE 1) AS SET FORTH
IN THIS AGREEMENT, TO THE EXTENT ANY “DISPUTE” IS NOT SUBMITTED TO ARBITRATION
OR IS DEEMED BY THE ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO BE NOT
ARBITRABLE OR NOT REQUIRED TO BE ARBITRATED, BORROWER AND LENDER WAIVE TRIAL BY
JURY IN RESPECT OF ANY SUCH “DISPUTE” AND ANY ACTION ON SUCH “DISPUTE.”  THIS
WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND LENDER, AND
BORROWER AND LENDER HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY JURY OR
TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS.  BORROWER AND
LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL.  BORROWER
FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR
HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED
OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.
 
Section 9.21                                USA Patriot Act Notice.
 
Lender hereby notifies Borrower that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), Lender is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow Lender to identify Borrower in accordance
with the Act.


ATAX Loan Agreement
#4850-3191-8595|NB2-002620
PAGE 33

--------------------------------------------------------------------------------


Section 9.22                                Entire Agreement.
 
 
The Loan Documents constitute the entire understanding and agreement between
Borrower and Lender with respect to the transactions arising in connection with
the Loan, and supersede all prior written or oral understandings and agreements
between Borrower and Lender with respect to the matters addressed in the Loan
Documents.  In particular, and without limitation, the terms of any commitment
by Lender to make the Loan are merged into the Loan Documents.  Except as
incorporated in writing into the Loan Documents, there are no representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents.  If there is any
conflict between the terms, conditions and provisions of this Agreement and
those of any other instrument or agreement, including any other Loan Document,
the terms, conditions and provisions of this Agreement shall prevail.
 
[Signatures Begin on Next Page]

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|


 
PAGE 34

--------------------------------------------------------------------------------

 

Signature Page 1 to
Loan and Security Agreement
 
IN WITNESS WHEREOF, Borrower, Lender and Collateral Agent have caused this
Agreement to be executed under seal as of the date first above written.
 
BORROWER:


AMERICA FIRST TAX EXEMPT INVESTORS, L.P.,
a Delaware limited partnership


By:           America First Capital Associates
Limited                                                                           Partnership
Two,
a Delaware limited partnership,
its General Partner


 
By:
The Burlington Capital Group LLC,

 
 
a Delaware limited liability company,

 
 
its General Partner

 
By:  /s/ Michael J. Draper _____________________________ [SEAL]
 
Michael J. Draper
Chief Financial Officer




[Signatures Continue on Next Page]

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
 

--------------------------------------------------------------------------------

 

Signature Page 2 to
Loan and Security Agreement


 
LENDER:


BANK OF AMERICA, N.A.




By: /s/ Laura E. Sheehan
_____________________________ [SEAL]
Laura E. Sheehan
Vice President
 




[Signatures Continue on Next Page]

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
 

--------------------------------------------------------------------------------

 

Signature Page 3 to
Loan and Security Agreement


COLLATERAL AGENT:


DEUTSCHE BANK TRUST COMPANY AMERICAS
 




By: /s/ Safet Kalaba
_____________________________ [SEAL]
Safet Kalaba
Vice President
 




By: /s/ Tai Bill Lee
_____________________________ [SEAL]
Tai Bill Lee
Vice President
 


 


 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|


 
 

--------------------------------------------------------------------------------

 

Schedule 1
 
Definitions
 
Unless the context otherwise specifies or requires, the following terms shall
have the meanings herein specified, such definitions to be applicable equally to
the singular and the plural forms of such terms and to all genders:
 
“AAA” means the American Arbitration Association, or any successor thereof.
 
“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Banking Day” means any day that is not a Saturday, Sunday or banking holiday in
the State.
 
“Bond Collateral” means all of Borrower’s rights, title and interest with
respect to the Bonds described on Schedule 2 attached hereto, including, without
limitation, all direct and indirect ownership interests and all participation
interests in such Bonds, the Bond Documents, the Projects described on Schedule
3 attached hereto and all mortgages, security interests, promissory notes and
other instruments, agreements and documents evidencing and securing the Project
Loans for each of the Projects to the extent of Borrower’s interests therein,
and all Proceeds of the foregoing, however and whenever acquired and in whatever
form, including, without limitation, all certificates or instruments
representing or evidencing such Bond Collateral, and all principal, interest and
payments and distributions of cash or other property and proceeds from time to
time received, receivable or otherwise distributed in respect of, or in exchange
therefor (whether such proceeds arise before or after the commencement of any
proceeding under any applicable bankruptcy, insolvency or other similar law, by
or against the Borrower), all powers and rights of the Borrower now or hereafter
acquired by the Borrower, including rights of enforcement, with respect to all
Bonds, the Bond Documents, the Project Loans and the Projects.
 
“Bond Documents” means, collectively, all trust indentures, agreements and other
documents evidencing, executed in connection with or relating to the Bonds,
including, without limitation, all trust indentures relating to the Bonds.
 
“Bond Issuer” means the respective issuer of each of the Bonds as identified on
Schedule 2 attached hereto and incorporated herein.
 
“Bond Portfolio” has the meaning given to such term in the Recitals to this
Agreement.
 
“Bond Release Price” has the meaning given to such term in Section 3.10 of this
Agreement
 
“Bond Trustee” means the respective trustee under each of the Bond indentures as
identified on Schedule 5 attached hereto and incorporated herein.
 
“Bonds” means, collectively, those certain tax-exempt bonds described on
Schedule 2 attached hereto owned by the Borrower and any and all additions
thereto, substitutions thereof and exchanges therefore, and “Bond” means any one
of the Bonds individually.
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|


 
 

--------------------------------------------------------------------------------

 

“Cash Collateral” has the meaning give to such term in Section 3.9.
 
“Cash Collateral Account” means the account established with Lender pursuant to
the terms of Section 3.9.
 
“Casualty” means any act or occurrence of any kind or nature that results in
material damage, loss or destruction to any Project.
 
“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
 
“Closing Checklist” means that certain Closing Requirements and Checklist
setting forth the conditions for closing the Loan.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means, collectively, the Bond Collateral, the Cash Collateral and
all other assets and property of the Borrower subject from time to time to the
Liens of this Agreement and/or any of the other Loan Documents, together with
any and all cash and non-cash proceeds and products thereof.
 
“Collateral Agent Administration Fee” means a fee in the annual aggregate amount
of $20,000 payable by the Borrower to the Collateral Agent for certain
administrative functions of the Collateral Agent, as further described in the
Collateral Agent Fee Proposal and as such fee may be adjusted from time to time
in accordance with the Collateral Agent Fee Proposal.  The Collateral Agent
Administration Fee shall be paid quarterly in installments of $5,000 each with
the first installment being paid on the date of this Agreement and subsequent
installments being paid on each October 5, January 5, April 5 and July 5 until
this Agreement and the Collateral Agent Fee Proposal are no longer in effect.
 
“Collateral Agent Fees” means the collective reference to the Collateral Agent
Administrative Fee and the Collateral Agent Loan Paying Fee.
 
“Collateral Agent Fee Proposal” means that certain Deutsche Bank Trust &
Securities Services Fee Proposal dated as of May 20, 2009, and accepted by the
Borrower on June 18, 2009.
 
“Collateral Agent Loan Paying Fee” means a fee in the annual aggregate amount of
$15,000 payable by the Borrower to the Collateral Agent for the maintenance of
certain accounts and related administrative functions, as further described in
the Collateral Agent Fee Proposal and as such fee may be adjusted from time to
time in accordance with the Collateral Agent Fee Proposal.  The Collateral Agent
Loan Paying Fee shall be paid quarterly in installments of $3,750 each with the
first installment being paid on the date of this Agreement and subsequent
installments being paid on each October 5, January 5, April 5 and July 5 until
this Agreement and the Collateral Agent Fee Proposal are no longer in effect.
 
“Commitment Letter” means that certain Commitment Letter dated May 11, 2009,
from the Lender and accepted by the Borrower.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise,
“Controlling” or “Controlled” have meanings correlative thereto.
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
 

--------------------------------------------------------------------------------

 

“Debt Service Coverage Ratio” shall mean for any date of determination and
period specified, a fraction, expressed as a decimal, the numerator of which is
an amount equal to the Net Operating Income and the denominator of which is an
amount equal to the aggregate amount of interest and principal payments that
became due and payable with respect to each of the underlying Project Loans and
all other indebtedness for borrowed money of the Project Owners with respect to
the respective Projects during the specified period prior to the date of
determination.
 
“Default” means an event or circumstance that, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Agreement.
 
“Dispute” means any controversy, claim or dispute between or among the parties
to this Agreement, including any such controversy, claim or dispute arising out
of or relating to (a) this Agreement, (b) any other Loan Document, (c) any
related agreements or instruments, or (d) the transaction contemplated herein or
therein (including any claim based on or arising from an alleged personal injury
or business tort).
 
“Environmental Claim” means any complaint, action, notice, order, claim,
investigation, judicial or administrative proceeding or action, or similar
claims or communications from any Person involving or alleging any
non-compliance with any Environmental Requirement or the existence of any unsafe
or hazardous condition resulting from or related to the Release of any Hazardous
Material.
 
“Environmental Law” means any and all applicable federal, state or local laws,
statutes, ordinances, rules, regulations, orders, principals of common law,
judgments, permits, licenses or other determinations of any judicial or
regulatory authority, now or hereafter in effect, imposing liability,
establishing standards of conduct or otherwise relating to protection of the
environment (including natural resources, surface water, groundwater, soils and
indoor and ambient air), health and safety, land use matters or the presence,
generation, treatment, storage, disposal, Release or threatened Release,
transport or handling of any Hazardous Material.
 
“Environmental Requirement” means any Environmental Law, or any other applicable
agreement or restriction (including any condition or requirement imposed by any
third party or insurance or surety company), now or hereafter in effect, which
relates to any matters addressed by any Environmental Law, Hazardous Material or
the prevention of any unsafe or hazardous condition resulting from or related to
the Release of any Hazardous Material.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Event of Default” means any event or circumstance specified in Article VII and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VII.
 
“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Lender in making, funding, administering or modifying the Loan, in
negotiating or entering into any “workout” of the Loan, or in exercising or
enforcing any rights, powers and remedies provided in this Agreement or any of
the other Loan Documents, including attorneys’ fees, court costs, receiver’s
fees, management fees and costs incurred in taking possession of, or selling,
the Collateral.
 
“General Partner” means America First Capital Associates Limited Partnership
Two, a Delaware limited partnership.
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
 

--------------------------------------------------------------------------------

 

“Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.
 
“Hazardous Material” means any substance, material, element, compound, waste or
chemical, whether solid, liquid or gaseous, which is defined, listed, classified
or otherwise regulated in any way under any Environmental Laws, or any other
such substances or conditions (including mold and other mycotoxins or fungi)
which may create any unsafe or hazardous condition or pose any threat to health
and safety.
 
“Initial Cash Collateral” means cash collateral in an amount not less than
$1,500,000 which is to be deposited by Borrower with Lender at or prior to
closing.
 
“Laws” means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.
 
“Letter of Credit Facility” has the meaning given to such term in the Recitals
to this Agreement.
 
“Leverage Ratio” shall mean the ratio of Borrower’s total liabilities divided by
its total assets, as determined in accordance with generally accepted accounting
principles, consistently applied.
 
“Lien” means any mortgage, deed of trust, pledge, security interest, pledge,
assignment, judgment, lien or charge of any kind, including any conditional sale
or other title retention agreement, any lease in the nature thereof, and the
filing of, or agreement to give, any financing statement under the Uniform
Commercial Code of any jurisdiction.
 
“Loan” has the meaning given to such term in the Recitals to this Agreement, the
repayment obligations in connection with which are evidenced by the Note.
 
“Loan Amount” means Fifty Million and No/100 Dollars ($50,000,000).
 
“Loan Documents” means this Agreement, the Note and any and all other documents
which Borrower or any other party or parties have executed and delivered, or may
hereafter execute and deliver, to evidence, secure or guarantee the Obligations,
or any part thereof, as the same may from time to time be extended, amended,
restated, supplemented or otherwise modified.
 
“Losses” means claims, demands, liabilities, damages, losses, costs, charges,
taxes and governmental penalties or charges and expenses (including reasonable
attorneys’ fees and expenses) and, solely with respect to the environmental
indemnity of Section 9.1 hereof, including strict liabilities and Environmental
Claims.
 
“Minimum Liquidity” shall mean the amount of Borrower’s unencumbered,
unrestricted cash, cash equivalents and marketable securities.  Amounts included
in the calculation of Minimum Liquidity must be available to Borrower to fund
day-to-day operating expenses incurred in the ordinary course of Borrower’s
business and shall not be held in any restricted account or other account which
would prevent or preclude Borrower from so using such funds as and when needed.
 
“Net Operating Income” shall mean, (i) with respect underlying Projects that
have reached “stabilization” (i.e. ninety percent (90%) occupancy for three (3)
consecutive months) and/or have not been under construction or in rehabilitation
during the immediately preceding twelve (12) month period,
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
 

--------------------------------------------------------------------------------

 

the aggregate amount of all actual cash income received from such Projects
during a calendar quarter less the actual operating expenses, including, without
limitation funded reserves and escrows for taxes and insurance, if applicable,
incurred for or attributable to the applicable Projects and (ii) with respect
underlying Projects that are under construction for any date of determination,
the aggregate amount of projected cash income received from such Projects during
a calendar quarter less the projected operating expenses, including, without
limitation funded reserves and escrows for taxes and insurance, if applicable,
incurred for or attributable to the applicable Projects.
 
“Note” means the Promissory Note of even date herewith, in an amount equal to
the Loan Amount, made by Borrower to the order of Lender, as the same may from
time to time be extended, amended, restated, supplemented or otherwise modified.
 
“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 9.7 of this Agreement.
 
“Obligations” means all present and future debts, obligations and liabilities of
Borrower to Lender arising pursuant to, or on account of, the provisions of this
Agreement, the Note or any of the other Loan Documents, including the
obligations: (a) to pay all principal, interest, late charges, prepayment
premiums (if any) and other amounts due at any time under the Note; (b) to pay
all Expenses, indemnification payments, fees and other amounts due at any time
under any of the Loan Documents, together with interest thereon as provided in
such Loan Document; and (c) to perform, observe and comply with all of the
terms, covenants and conditions, expressed or implied, which Borrower is
required to perform, observe or comply with pursuant to the terms of this
Agreement or any of the other Loan Documents.
 
“Permitted Lien” means:  (a) Liens for Taxes that are not delinquent or that the
Lender has determined in the exercise of its sole and absolute discretion (i)
are being diligently contested in good faith and by appropriate proceedings, and
such contest operates to suspend collection of the contested Taxes and
enforcement of a Lien, (ii) the Borrower has the financial ability to pay, with
all penalties and interest, at all times without materially and adversely
affecting the Borrower, and (iii) are not, and will not be with appropriate
filing, the giving of notice and/or the passage of time, entitled to priority
over any Lien of Lender; (b) Liens in favor of or for the benefit of the Lender
securing the Obligations; and (c) judgment Liens to the extent the entry of such
judgment does not constitute a Default or an Event of Default under the terms of
this Agreement or result in the sale or levy of, or execution on, any of the
Collateral.
 
“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.
 
“Proceeds means all proceeds as such term is defined in the Uniform Commercial
Code in effect on the date hereof.
 
“Project” and “Projects” have the meanings given to such terms in the Recitals
to this Agreement.
 
“Project Loans” has the meaning given to such term in the Recitals to this
Agreement.
 
“Project Owner” and “Project Owners” have the meanings given to such terms in
the Recitals to this Agreement.
 
“Release” means the presence of or any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, seeping,
migrating, dumping or disposing of any Hazardous
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
 

--------------------------------------------------------------------------------

 

Material (including the abandonment or discarding of barrels, drums, tanks and
other similar containers, including any Hazardous Material) into the indoor or
outdoor environment.
 
“Released Bond” has the meaning given to such term in Section 3.10 of this
Agreement
 
“State” means the State of Maryland.
 
“Taxes” means all taxes and assessments whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any communities
facilities or other private district on Borrower or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.
 
“TOB Documents” has the meaning given to such term in Section 1.1 of this
Agreement.
 
“TOB Facility” has the meaning given to such term in the Recitals to this
Agreement.
 
“TOB Liquidity Facility” has the meaning given to such term in the Recitals to
this Agreement.
 
“TOB Trust Agreements” has the meaning given to such term in Section 1.1 of this
Agreement.
 
“TOB Variable Certificates” has the meaning given to such term in Section 1.1 of
this Agreement.
 

ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
 

--------------------------------------------------------------------------------

 

Schedule 2
 
 
BONDS



 
Bond Issue
Issuer
Principal Amount
Bond CUSIP
Stated Maturity
1
Multifamily Housing Revenue Bonds (Bella Vista) Series 2006
Texas Department of Housing and Community Affairs
$6,740,000
88275BNB0
April 1, 2046
2
Multifamily Mortgage Revenue Refunding Bonds 2003 Series I (Fairmont Oaks
Apartments)
Florida Housing Finance Corporation
$7,680,000
34073JHD4
April 1, 2033
3
Multifamily Mortgage Revenue Refunding Bonds 2000 Series B (Iona Lakes Project)
Florida Housing Finance Corporation
$16,135,000
34073JAF6
April 1, 2030
4
Multifamily Housing Revenue Bonds (Runnymede Apartments Project) Series 2007
Austin Housing Finance Corporation
$10,825,000
052425HJ7
October 1, 2042
5
Revenue Bond, Series 2004 (Clarkson College Project)
Nebraska Educational Finance Authority
$5,978,333
63966PQW7
Nov. 1, 2035
6
Multifamily Housing Revenue Bonds (Gardens of DeCordova Apartments) Series 2007
Northwest Central Texas Housing Finance Corporation
$4,853,000
667411AE2
May 1, 2047
7
Multifamily Housing Revenue Bonds (Gardens of Weatherford Apartments) Series
2007
Northwest Central Texas Housing Finance Corporation
$4,686,000
667411AF9
May 1, 2047
8
Multifamily Housing Revenue Bonds (Woodland Park Apartments) Series 2007G-1
Kansas Development Finance Authority
$15,065,000
48542TAF7
Nov. 1, 2047
9
Multifamily Housing Revenue Bonds (Woodlynn Village Project) Series 2007
City of Maplewood, Minnesota
$4,550,000
565577HF3
Nov. 1, 2042
10
Multifamily Rental Housing Revenue Bonds (Bridle Ridge Apartments) Series 2008
South Carolina State Housing Finance and Development Authority
$7,885,000
83712EFH2
Jan. 1, 2043
11
Multifamily Housing Revenue Refunding Bonds 2001 Series G (Lake Forest
Apartments)
Florida Housing Finance Corporation
$10,075,000
34073JAP4
Dec. 1, 2031
12
Multifamily Mortgage Revenue Refunding Bond (The Mill Apartments Project) Series
1999A
[Ashley Square]
Iowa Finance Authority
$6,500,000
46246JLS2
Dec. 1, 2025
13
Multifamily Rental Housing Revenue Refunding Bonds (Bent Tree Apartments
Project) Series 2000H-1 and Interest-Only Series 2000H-2
South Carolina State Housing Finance and Development Authority
$11,130,000
83712EDE1
Dec. 15, 2030






ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
 

--------------------------------------------------------------------------------

 

Schedule 3
 
 
PROJECTS AND PROJECT OWNERS



 
Property Name and Address
Property
Owner
Bond CUSIP
Additional Description
1
Bella Vista
202 South Dixon Street Gainesville, TX  76240
UHF
Gainesville
Housing, L.P.
88275BNB0
Two and three-story garden style complex containing 5 buildings, totaling 144
units
2
Fairmont Oaks
3160 SW 62nd Blvd. Gainesville, FL 32607
Fairmont Oaks
Limited
Partnership
34073JHD4
Garden style complex containing 16 three-story buildings; totaling 178 units
3
Iona Lakes
15000 Iona Lakes Drive Fort Myers, FL 33908
Iona Lakes
Acquisition
Corporation
34073 JAF6
Two-story garden style complex containing 350-unit apartments in 51 buildings
4
Runnymede
1101 Rutland Drive Austin, TX 78758
Runnymede
Associates
052425HJ7
Two-story garden style property containing 23 buildings, totaling 252 units
5
Clarkson College
101 South 42nd Street Omaha, NE 68131
Clarkson
College
63966PQW7
Four-story 36-unit housing facility, totaling 142 bed count.
6
Gardens of DeCordova
5230 N. Gate Road
Granbury, TX 76049
The Gardens of
DeCordova,
L.P.
667411AE2
76-unit garden-style, age and
income restricted complex
comprised of 31 one-story buildings
7
Gardens of Weatherford 1900 Old Dicey Road
Weatherford, TX 76086
The Gardens of
Weatherford,
LP
667411AF9
76-unit garden-style age and
income restricted complex
comprised of 20 two-story buildings
8
Woodland Park at Soldier Creek
3030 NW Topeka Blvd.
Topeka, KS 66617
Woodland Park
at Soldier
Creek, L.L.C.
48542TAF7
236-unit garden-style age and income restricted complex
comprised of 31 one-story buildings
9
Woodlynn Village
2122 Woodlynn Avenue Maplewood, MN 55109
Woodlynn
Properties
Limited
Partnership
565577HF3
59 unit one-story townhome style apartment property containing 10 buildings
10
Bridle Ridge
310 Chandler Road
Greer, SC 29651
Companion at
Bridle Ridge,
LP
83712EFH2
Two and three-story garden style complex containing 11 buildings; totaling 152
units
11
Lake Forest
600 Jimmy Ann Drive Daytona Beach, FL 32114
Lake Forest
Acquisition
Corporation
34073JAP4
Two and three-story garden style complex containing 16 buildings, totaling 240
units
12
Ashley Square
5501 Aurora Avenue
Des Moines, IA 50310
Ashley Square Housing Cooperative    
46246JLS2
6 three-story buildings containing a total of 144 units
13
Bent Tree
1000 Bent Tree Lane
Columbia, SC 29210
Bent Tree Acquisition Corporation
83712EDE1
16 three-story buildings containing a total of 232 units




ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 


 
 

--------------------------------------------------------------------------------

 

Schedule 5
 
 
BOND TRUSTEES



 
Bond Issue
Trustee Name and Address
Bond CUSIP
1
Multifamily Housing Revenue Bonds (Bella Vista) Series 2006
Wells Fargo
201 Main Street, Suite 301
Fort Worth, Texas 76102
Contact: Mark A. Dunn
88275BNB0
2
Multifamily Mortgage Revenue Refunding Bonds 2003 Series I (Fairmont Oaks
Apartments)
US Bank
225 E. Robinson Street, Suite 250
Orlando, Florida 32801
Contact: Beth Driggs
34073JHD4
3
Multifamily Mortgage Revenue Refunding Bonds 2000 Series B (Iona Lakes Project)
US Bank
225 E. Robinson Street, Suite 250
Orlando, Florida 32801
Contact: Christina Rhodebeck
34073JAF6
4
Multifamily Housing Revenue Bonds (Runnymede Apartments Project) Series 2007
American National Bank
3033 East First Avenue
Denver, Colorado 80206
Contact: Tammy Dixon
052425HJ7
5
Revenue Bond, Series 2004 (Clarkson College Project)
Union Bank & Trust
P.O. Box 82535
Lincoln, Nebraska 68501
Contact: Ralene Klostermeyer / Leslie Gibbens
63966PQW7
6
Multifamily Housing Revenue Bonds (Gardens of DeCordova Apartments) Series 2007
Wells Fargo
201 Main Street, Suite 301
Fort Worth, Texas 76102
Contact: Mark A. Dunn
667411AE2
7
Multifamily Housing Revenue Bonds (Gardens of Weatherford Apartments) Series
2007
Wells Fargo
201 Main Street, Suite 301
Fort Worth, Texas 76102
Contact: Mark A. Dunn
667411AF9
8
Multifamily Housing Revenue Bonds (Woodland Park Apartments) Series 2007G-1
Wells Fargo
1 Ward Parkway
Kansas, Missouri 64112-2106
Contact: Ken Dotson
48542TAF7
9
Multifamily Housing Revenue Bonds (Woodlynn Village Project) Series 2007
Wells Fargo
625 Marquette Avenue, 11th Floor
Minneapolis, Minnsesota  55479
Contact: Jeffrey Carlson
565577HF3
10
Multifamily Rental Housing Revenue Bonds (Bridle Ridge Apartments) Series 2008
Regions Bank
1201 Main Street, Suite 1250
Columbia, South Carolina 29201
Contact: Beverly Miles
83712EFH2
11
Multifamily Housing Revenue Refunding Bonds 2001 Series G (Lake Forest
Apartments)
US Bank
225 E. Robinson Street, Suite 250
Orlando, Florida 32801
Contact: Beth Driggs
34073JAP4
12
Multifamily Mortgage Revenue Refunding Bond (The Mill Apartments Project) Series
1999A
[Ashley Square]
US Bank Corporate Trust Services
1349 West Peachtree Street, NW
Suite 1050
Atlanta, GA 30309
Contact: Zack Buckner
46246JLS2
13
Multifamily Rental Housing Revenue Refunding Bonds (Bent Tree Apartments
Project) Series 2000H-1 and Interest-Only Series 2000H-2
_________________
_________________
_________________
 
83712EDE1






ATAX Loan Agreement
#4850-3191-8595|NB2-002620|
 
 
 

--------------------------------------------------------------------------------

 

Schedule 6
 
 
BOND PAYMENTS



 
Bond Issue
Interest Payment Dates
Sinking Fund Payment Dates
Sinking Fund Payment Amounts
1
Multifamily Housing Revenue Bonds (Bella Vista) Series 2006
 
Semiannually
April 1 and October 1
 
 
Annually
April 1
 
 
$45,000 each
2
Multifamily Mortgage Revenue Refunding Bonds 2003 Series I (Fairmont Oaks
Apartments)
 
Semiannually
April 1 and October 1
 
 
Semiannually
April 1 and October 1
 
 
$35,000 each
3
Multifamily Mortgage Revenue Refunding Bonds 2000 Series B (Iona Lakes Project)
 
Semiannually
April 1 and October 1
 
 
Semiannually
April 1 and October 1
 
 
$75,000 each
4
Multifamily Housing Revenue Bonds (Runnymede Apartments Project) Series 2007
 
Semiannually
April 1 and October 1
 
 
Annually
April 1
 
 
$35,000 each
5
Revenue Bond, Series 2004 (Clarkson College Project)
 
1st day of each month
 
 
1st day of each month
 
 
$6,667 each
6
Multifamily Housing Revenue Bonds (Gardens of DeCordova Apartments) Series 2007
 
Semiannually
May 1 and Nov. 1
 
 
Annually
May 1
 
 
$17,000 each
7
Multifamily Housing Revenue Bonds (Gardens of Weatherford Apartments) Series
2007
 
Semiannually
May 1 and Nov. 1
 
 
Annually
May 1
 
 
$17,000 each
8
Multifamily Housing Revenue Bonds (Woodland Park Apartments) Series 2007G-1
 
Semiannually
May 1 and Nov. 1
 
 
Annually
Nov. 1
 
 
$52,000 each
9
Multifamily Housing Revenue Bonds (Woodlynn Village Project) Series 2007
 
Semiannually
May 1 and Nov. 1
 
 
Annually
May 1
 
 
$14,000 each
10
Multifamily Rental Housing Revenue Bonds (Bridle Ridge Apartments) Series 2008
 
Semiannually
Jan. 1 and July 1
 
 
Annually
July 1 (commencing 2010)
 
 
$20,000 each
11
Multifamily Housing Revenue Refunding Bonds 2001 Series G (Lake Forest
Apartments)
 
Semiannually
June 1 and Dec. 1
 
 
Semiannually
June 1 and Dec. 1
 
 
$45,000 each
12
Multifamily Mortgage Revenue Refunding Bond (The Mill Apartments Project) Series
1999A
[Ashley Square]
 
15th of each month
 
 
_________________
 
 
_________________
 
13
Multifamily Rental Housing Revenue Refunding Bonds (Bent Tree Apartments
Project) Series 2000H-1 and Interest-Only Series 2000H-2
 
15th of each month until 12/15/2012; thereafter, the 1st of each month
 
 
_________________
 
 
_________________
 



 
